                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

WILLIAM Z. WHITE,                    )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )         1:18CV969
                                     )
THE CITY OF GREENSBORO, et al.,      )
                                     )
                  Defendants.        )

                     MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       This lawsuit arises out of the arrest and firing of Plaintiff

William White, a former Greensboro Police Department officer,

after he was investigated for illegal activity stemming from the

theft of several commercial-grade lawn mowers.        After the criminal

charges against White were eventually dropped, he brought this

case   alleging   numerous   violations   of   both   federal   and    North

Carolina    law   against    multiple    Defendants   across    four      law

enforcement agencies.

       Before the court are motions for summary judgment by the

following remaining Defendants:

  •    Officers from the Guilford County Sheriff’s Office (“GCSO”)

       -- Sheriff B.J. Barnes, James Stalls, and Homer Wilkins --

       and Travelers Casualty & Surety Company of America as surety

       for Sheriff Barnes (“GCSO Defendants”) (Doc. 128);




   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 1 of 112
     •   Officers from the Greensboro Police Department (“GPD”) --

         James Schwochow, Eric Sigmon, Johnny Raines, Jr., William

         Barham, Brian Williamson, Jason Lowe, and Lindsay Albert

         (Doc. 136) -- as well as a separate motion by GPD Deputy Chief

         James Hinson, Jr. (Doc. 102) (“Greensboro Defendants”);

     •   City of Reidsville and officers from the Reidsville Police

         Department        (“RPD”)   --   Chief   Robert   Hassell,   Lynwood

         Hampshire, and Shannon Coates (“Reidsville Defendants”) (Doc.

         131);

     •   City of Burlington (Doc. 126).

         White responded to each motion (Docs. 111, 149-152), and

Defendants filed reply briefs (Docs. 112, 156, 157, 159).               Also

before the court are four motions to seal various documents (Docs.

105, 130, 138, 153) and Defendants’ joint motion to exclude expert

testimony (Doc. 117), which are all fully briefed (Docs. 108, 123,

143).     For the reasons set forth below, the motions will be granted

in part and denied in part.

I.       BACKGROUND

         A.      Facts

         The facts presented, taken in the light most favorable to

White as the non-moving party, show the following:

                 1.      Theft of Lawn Mowers and Investigation

         White was a police officer for the GPD from April 2009 until



                                          2



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 2 of 112
March 6, 2017.     (Doc. 111-1 ¶ 3.) 1     During this time, he earned

additional money by buying and reselling houses and equipment,

including lawn equipment, during his off-duty hours.          (Id. ¶ 4.)

      On August 22, 2016, the RPD received a report that several

commercial-grade lawn mowers were stolen from Scott’s Tractor, a

lawn mower dealer in Reidsville, North Carolina.            (Doc. 140-1.)

RPD Lieutenant Shannon Coates responded to the report and assigned

RPD Sergeant Lynwood Hampshire to investigate.          (Id., Doc. 140-2

at 16:16-20.)    Hampshire would serve as the lead investigator for

the duration of the investigation.        (Doc. 140-2 at 17:1-3.)

      On August 24, White purchased a John Deere zero-turn lawn

mower from an individual in the parking lot of Sedgefield Lawn and

Garden in Jamestown, North Carolina.          (Doc. 151-1 at 16:10-14,

20:25-21:7.)    White viewed the mower on several occasions before

he purchased it.     (Doc. 128-6 at 27:20-28:17.)       He purchased the

mower for potential personal use, business use, and resale.          (Doc.

151-1 at 16:15-21.)     The seller was a white male who had multiple

mowers in a trailer that was towed by a pick-up truck.          (Doc. 128-

6 at 17:3-20:17.)     White does not recall the type of truck, where

it was licensed, the seller’s name, or the time of day in which he

purchased the mower.     (Id. at 20:12-17.)    He did receive a pamphlet




1
  All citations to the record are to the ECF docket page except for
testimony, which is cited to the deposition transcript page and line
number.

                                     3



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 3 of 112
with   serialized    information   from   the    seller   at    the    time   of

purchase.    (Id. at 31:3-7.)

       On August 30, Hampshire inputted the serial numbers of the

stolen lawn mowers into the National Criminal Information Center

(“NCIC”), a national database that police agencies use to search

for missing persons or stolen items.            (Doc. 140-2 at 21:14-24.)

He also sent an email and pictures of the suspect’s vehicle that

he acquired from Scott’s Tractor’s video surveillance on the night

of the theft to the Property Investigator’s Group, a group of

detectives    from    local    jurisdictions      that    meets       to   share

information about criminal activity to assist in investigations.

(Id. at 24:2-10; Doc. 140-3 at 1.)              But this group could not

provide any helpful information about the theft.               (Doc. 140-2 at

24:17-22.)

       White’s stepbrother is James (“Matt”) Stalls, a GCSO deputy. 2

(Doc. 128-2 at 14:13.)        They grew up together from approximately

the age of 5 to 18 years old.       (Id. at 14:22-25.)         In addition to

being stepbrothers, they are also brothers-in-law; their wives are

sisters. (Id. at 14:14-15.) The two families spent time together,

including for vacations, birthdays, special occasions, and weekly

Sunday dinners.      (Id. at 17:10-19, 18:17-20:11.)              At a Sunday



2
 Unless otherwise noted, Defendant Matt Stalls is referred to as “Stalls”
and his wife as “Brittany Stalls.” Similarly, Plaintiff William White
is referred to as “White” and his wife as “Christina White.”


                                     4



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 4 of 112
dinner the week before Labor Day 2016, 3 White’s wife, Christina,

asked her sister, Brittany Stalls, to take care of her and her

husband’s dogs over Labor Day weekend while they were on vacation.

(Id. at 21:3-7; Doc. 128-4 at 18:18-22.)        Brittany Stalls had done

so previously (Docs. 128-4 at 15:22-16:2; 128-5 at 78:10-14), and

both Stalls contend that on occasion Matt Stalls would go by

himself to care for the dogs without any complaint or objection

from the Whites (Docs. 128-2 at 22:4-23:4; 128-4 at 17:16-18:22).

According to Christina White, however, she had previously told her

sister that she did not want Stalls to feed the dogs because he

played too roughly with them, and to her knowledge Stalls had never

been over to her house to care for them.          (Doc. 128-5 at 82:13-

83:17.)

      On September 3, Matt and Brittany Stalls went to the Whites’

house to care for the dogs.      (Doc. 128-2 at 23:21-24:18.)      As they

entered the garage where the dog food was kept, Stalls noticed a

John Deere mower in the garage with a sheet over the seat.             (Id.

at 23:5-11, 25:25-26:5.)      He removed the sheet, sat on the seat,

and took a photograph of the mower’s vehicle identification number

(“VIN”), also known as the serial number.        (Id. at 26:6-27:8; Doc.

128-3 at 5.)    Stalls states he did this because he was interested




3
  The parties do not provide the exact dates.     The Sunday before Labor
Day 2016 would have been August 28.


                                     5



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 5 of 112
in purchasing a mower for himself.        (Doc. 128-2 at 26:11-17.)

      Later that day, Stalls texted White asking about the mower.

(Id. at 28:17-24; Doc. 128-3 at 6-8.)       White told Stalls the mower

was not his and he was debating if he wanted to keep it. 4         Several

days later, Stalls checked the mower’s model number against a

police database.      (Doc. 128-3 ¶ 7.)        Stalls says he did this

because he started to suspect the mower might be stolen because

White told him he got it from another police officer, the mower

looked brand new, and the asking price was half the mower’s value.

(Doc. 128-2 at 29:4-23.)      The search reflected that the mower had

been reported stolen by the RPD.         (Id. at 30:3-6.)     Stalls then




4
  Because it is relevant to the remaining claims, the court sets out
their text message thread in full (Doc. 128-3 at 6-8) (errors in the
original):
      Stalls: Went by your house earlier to let the dogs out…where
      did u steal that mower from?
      White: haha nice isn’t it
      Stalls: Do I need to run the vin number?         And yes…its
      beautiful
      White: already did but it’s being sold
      Stalls: Why are u selling it?
      White: way to big, and it is a commercial, I just need a
      residential
      Stalls: What’s ur asking price
      White: it’s not mine it’s another officers, it’s an $11,000
      mower he wants $5900 I think but not sure I will have to ask
      again, I am just trying to see if I want it
      Stalls: It looks brand new…u sure there ain’t an “insurance”
      claim on it?
      White: it is, but no there is not, I am still debating I may
      keep but I doubt I can use one that big
      Stalls: It will take longer for u to get it out of the garage
      than to cut the grass. I would love to have one that big but
      I can’t afford it. Will he take payments? Lol
      White: I doubt, think the neighbors want it though, he was
      drooling over it

                                     6



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 6 of 112
called his stepmother, Anita Holder -- who is White’s mother and

was herself a former GPD police officer, including interim chief

of police -- for guidance.      (Id. at 30:8-9; Doc. 111-2 ¶¶ 7-10.)

Holder told Stalls to confront White about the mower, which Stalls

did via text message and a phone conversation on September 19.

(Docs. 128-2 at 30:11-31:5; 128-3 ¶¶ 7-9.)          Stalls also told at

least two other GCSO officers that White was in possession of a

stolen mower.    (Doc. 128-2 at 31:10-24.)

       By this point White had decided to sell the mower.                 On

September 15, he posted an ad on Craigslist.      (Doc. 151-1 at 45:20-

24.)    In part, the ad read: “John Deere 930 commercial zero turn,

like new 18 hours . . . garage kept. mowed with 1 season, divorcing

and need gone NOW.”     (Doc. 140-6 at 1.)      On September 19 -- the

same day Stalls texted him asking to talk about the mower -- White

sold the mower to David and Dennie Terry (“the Terrys”) who picked

up the mower that night at White’s house.         (Doc. 151-1 at 50:13-

25.)     White gave the Terrys a bill of sale that he signed “Bill

White.”    (Doc. 140-6 at 2.)

       The next day, September 20, the Terrys developed some concerns

with the mower.    First, the mower’s hour reading was in fact 1.8

hours.     (Doc. 128-8 ¶ 8.)       This was different from White’s

Craigslist ad that represented the mower had been used for 18 hours

or “one season.”    (Id.)   Second, the Terrys were unable to locate

the serial number for the mower.        (Doc. 140-10 at 4-6.)      In the

                                    7



   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 7 of 112
spot where they expected the serial number to be, David Terry

observed “sticky residue (as if a sticker had been removed).

Etched in the glue residue was the word ‘void.’”       (Doc. 128-8 ¶ 9.)

The Terrys became concerned the mower was stolen.             (Id. ¶ 11.)

They texted White to express their concerns.        (Id.; Doc. 140-10.)

In response, White texted: “1TC930MCHGT042903., this is the number

I was given on bill of sale, not sure if it helps but I never

bought a warranty so not sure.”         (Doc. 140-10 at 6.)    The Terrys

requested a picture of the bill of sale that White said he had

received from the seller to confirm the serial number, but they

never received it.    (Id. at 8; Doc. 128-8 ¶ 6.)

     Still concerned, the Terrys contacted a John Deere dealer in

Roxboro, North Carolina, and provided the serial number White had

given them.    (Doc. 128-8 ¶ 15.)       The dealer told the Terrys that

that particular serial number belonged to a mower that was sold in

New York the day before.       (Id.)     The same dealer also told the

Terrys that John Deere also attaches the serial number beneath the

mower.   (Id. ¶ 16.)     David Terry took a picture of the serial

number for the mower he had purchased from White.             The mower’s

actual VIN was 1TC930MCPGT043684.        (Id.; Doc. 140-7.)    The Terrys

provided this VIN to the John Deere dealer in Roxboro who told

them there was no record of a mower with that serial number having

been sold.    (Doc. 128-8 ¶ 17.)

     At this point the Terrys contacted White to request a refund.

                                    8



   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 8 of 112
(Id. ¶ 18.)   White responded that he had already spent the Terrys’

money to pay other debts.       (Id.; Doc. 140-10 at 9.)       The Terrys

then contacted a friend at the Durham County Sheriff’s Office

(“DCSO”), Deputy Peter Lilje.       (Doc. 128-8 ¶ 19.)      Lilje ran the

mower’s VIN on a police database and it returned a hit linking the

Terrys’ mower to one of the mowers stolen from Scott’s Tractor. 5

(Id.; Doc. 140-5 at 2.)       Lilje met with the Terrys that evening

and had the mower towed to a secure location.         (Doc. 128-8 ¶ 19.)

On September 20 and again several days later, the Terrys texted

White to inform him the mower was reported stolen and that they

had contacted the police, and they encouraged White to do the same.

(Id. ¶¶ 20-21.)

      On September 26, the Terrys contacted the GCSO by phone

because White’s house -- where they bought the mower -- was located

in Guilford County, North Carolina.       (Id. ¶ 22.)    The Terrys spoke

to GCSO Detective Homer Wilkins who recommended they contact the

RPD because Reidsville was where the mowers were stolen.             (Id.;



5
  It is not fully clear which VIN Deputy Lilje ran. His report lists
the VIN as 1TC915BAAET020866.       (Doc. 140-5 at 1.)      This number
corresponds to a VIN for another mower that was reported stolen from
Scott’s Tractor, although it is not the VIN on the Terrys’ mower. (See
Docs. 140-1; 140-7.) White cites this difference as an example of a
discrepancy that “negate[s] probable cause” for the search warrant for
White’s house. (Doc. 151 at 8-9.) Hampshire says he did not find the
discrepancy curious and that he assumed Lilje copied it in error because
the VINs for all the stolen mowers were listed together on the police
database.   (Doc. 140-2 at 60:3-11, 64:19-22.)      The court need not
determine what happened.     For reasons given infra, even with this
discrepancy there was probable cause for the search warrant.

                                     9



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 9 of 112
Doc. 128-7 ¶¶ 3, 10.)      The Terrys did so and eventually spoke to

Hampshire, who was investigating the Scott’s Tractor theft, on

October 7.    (Doc. 140-3 at 1.)

     On November 2, Hampshire went to the GCSO office to meet

Wilkins so the two of them could conduct a “knock and talk” at

White’s house.       (Id. at 2.)    Wilkins had been directed by his

supervisor to accompany Hampshire.         (Doc. 128-7 ¶ 12.)         Upon

arriving at White’s house, Hampshire and Wilkins knocked on the

front door, but no one answered.           (Doc. 140-2 at 79:14-18.)

Hampshire noticed cobwebs on the front door and thought the door

might not be used, so he walked through an open garage door to

another door to the house, knocked on that door, and again no one

answered.    (Id. at 79:18-80:14.)    Hampshire left his business card

on the door inside the garage and left.        (Id. at 80:14.)      During

this time, Wilkins stayed on the driveway and did not enter the

garage.     (Id. at 134:18-22.)      According to White and his wife,

Christina White, the Whites do not ordinarily use the garage door

to enter or exit their home.       (Docs. 151-1 at 110:23-24; 151-2 at

77:3-6.)

     Prior to going to White’s house for the knock and talk,

Hampshire learned that White was a GPD police officer.              (Docs.

140-2 at 18:3-9; 140-9 at 27:16-28:22.)            He later spoke with

Coates, his supervisor, who advised him to contact the North

Carolina     State   Bureau   of   Investigation   (“SBI”)    and   GPD’s

                                    10



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 10 of 112
Professional Standards Division.           (Doc. 140-2 at 18:3-9.)   The SBI

was contacted because it is standard practice for the SBI to be

involved when a police officer is the suspect in an investigation.

(Doc.    140-8   at   170:5-171:3.)        Hampshire   contacted   SBI   Agent

Destinie Denny, who had worked with the RPD in the past.             (Id. at

21:15-22:10.)

     On November 3, Hampshire and Wilkins met with the Terrys at

GCSO’s District 3 office in Jamestown.          (Doc. 128-8 ¶ 24.)   Wilkins

was again present, at Hampshire’s request.              (Doc. 128-7 ¶ 21.)

During this meeting the Terrys provided Hampshire with a copy of

their text messages with White and the bill of sale White had given

them, as well as the picture of the VIN David Terry took from the

mower.    (Doc. 140-3 at 1-2.)    The Terrys also told Hampshire about

the difference in hours the mower had actually been used versus

what was listed on White’s Craigslist ad (1.8 hours versus 18

hours).    (Docs. 140-2 at 28:10-16; 140-6 at 1.)

     On November 9, Hampshire and Denny interviewed White at the

RPD offices.     (Doc. 140-2 at 36:14-21.)         According to Hampshire,

White told them that he purchased the mower in the parking lot of

Sedgefield Lawn and Garden from a man with a black pick-up truck

and a black trailer that had three or four John Deere mowers

inside.    (Id. at 38:1-10.)     White said the seller was from a John

Deere “up North” that was closing, and they arranged for the mower

to be delivered to White’s house.            (Id. at 38:14-23.)    According

                                      11



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 11 of 112
to Hampshire, White offered to look through his phone records to

help identify the seller but never did.            (Id. at 39:11-17, 139:7-

14.)

       The next day, November 10, Hampshire spoke to the manager of

Sedgefield Lawn and Garden.        (Doc. 140-3 at 2.)     The manager told

Hampshire that no one had been in their lot selling John Deere

mowers.    Hampshire concluded that the parking lot would not be a

suitable place to sell mowers because it would have impeded traffic

and been noticed by store staff.            (Id. at 3.)

       At some point the mower was returned to Scott’s Tractor.            In

February 2017, Hampshire learned that Scott’s Tractor had taken

possession of the mower, and he went to take a picture of the

underside of the mower.         (Docs. 140-2 at 51:24-53:1; 140-3 at 3-

4.)    The mower was then re-sold, although the owners of Scott’s

Tractor    admitted      to   having   already    collected   the   insurance

proceeds   based    on    the   original     theft.   (Doc.   140-3   at   4.)

Hampshire reported this development and discussed his concerns

about possible insurance fraud with Coates, Denny, a local district

attorney, and an investigator with the North Carolina Department

of Insurance.      (Docs. 140-2 at 46:1-47:16; 140-3 at 4.)

            2.     Theft in Burlington

       On January 16, 2017, Detective Cody Westmoreland of the

Burlington Police Department (“BPD”) was assigned to investigate

the theft of three John Deere Gators from Quality Equipment in

                                       12



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 12 of 112
Burlington, North Carolina.       (Docs. 127-1; 127-2 at 22:11-23:17.)

That investigation led to a suspect, Jeffrey Strickland, Jr.

(Docs. 127-2 at 24:23-25:5; 127-13 ¶¶ 9-11.)         Westmoreland learned

that Strickland was a sworn officer with High Point Parks and

Recreation and was previously a GPD police officer.              (Doc. 127-13

¶ 12.)    Accordingly, because the investigation centered on another

law enforcement officer and because Westmoreland would have to

travel outside his jurisdiction to investigate the thefts, he

requested the assistance of the SBI.         (Id. ¶ 13.)     The SBI agent

assigned to Westmoreland’s case informed Westmoreland that SBI

Agent    Denny   was   working   on   a    similar   case   --    the   RPD’s

investigation into the theft of mowers from Scott’s Tractor.             (Id.

¶¶ 14-15.) Westmoreland met with Denny and informed him that White

was a suspect in the RPD case.         (Id. ¶ 15.)    Denny believed that

the Quality Equipment and Scott’s Tractor thefts may have been

related because they occurred during a similar time frame, had

similar methods of operation, and both involved police officers.

(Docs. 127-2 at 30:25-31:4; 127-3 at 25:3-26:7.)

      The SBI eventually obtained Strickland and White’s phone

records, which showed numerous calls with each other during the

relevant time period. 6       (Docs. 127-5 ¶ 3; 127-6 at 41:19-23.)


6
  In addition, Strickland delivered the John Deere mower that White sold
to the Terrys to White’s house in August 2016. (Docs. 140-2 at 139:25-
140:14; 140-8 at 174:3-175:15; 128-5 at 88:25-89:5.) Christina White
was at home and observed Strickland deliver the mower. (Doc. 128-5 at


                                      13



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 13 of 112
Ultimately, the SBI decided to execute search and arrest warrants

for Strickland and White at the same time. 7        (Doc. 127-5 ¶ 3.)

             3.    Search of White’s Residence

        On March 5, 2017, Hampshire applied for and obtained a warrant

from a magistrate to search two of White’s residences.          (Doc. 140-

12.)       The    warrant   application   listed   the   following    facts

establishing probable cause:

    •   Nine riding lawn mowers were stolen from Scott’s Tractor on

        August 21, 2016.

    •   On September 19, White sold one of the mowers that had been

        reported stolen from Scott’s Tractor to the Terrys, who picked

        up the mower from White’s house.

    •   When the Terrys inspected the lawn mower the next day, they

        noted the VIN was missing and the mower displayed 2.0 hours,

        which was fewer than the 18 hours White advertised.




87:16-89:5.) She knew it was Strickland because he had worked with White
and they were friends. (Id. at 89:6-8.) However, it does not appear
that any law enforcement officer was aware of this fact during the
investigation and prior to executing the search warrant on White’s house.
As Hampshire and Denny both testify, White did not tell them during their
November 9, 2016 interview that Strickland delivered the mower, even
though it would have been relevant for their investigation. (Docs. 140-
2 at 139:15-140:14; 140-8 at 173:25-174:7.) Accordingly, the court does
not consider this fact in its analysis.
7
 Strickland ultimately pleaded guilty in July 2020 to felony obstruction
of justice, two counts of felony possession of stolen goods, and two
counts of felony obtaining property by false pretenses stemming from the
theft of the John Deere Gators from Quality Equipment. (Doc. 127-15.)


                                     14



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 14 of 112
    •   The VIN White provided the Terrys was connected to a mower

        sold in New York “just days before” this sale.

    •   The Terrys discovered the actual VIN for the mower which was

        connected to one stolen from Scott’s Tractor.

    •   White did not provide the Terrys a bill of sale from when he

        originally purchased the mower.

    •   White did not report the mower as stolen even after the Terrys

        reported it to him as stolen.

    •   Hampshire went to Sedgefield Lawn and Garden and verified

        that the parking lot would not have fit a truck as described

        by White, and that the manager would not have allowed any

        such sales.

(Id. at 7-9.) Hampshire also stated in the application that during

his interview with Denny, White said he “was here to talk about

the mower he stole” which he recanted “to say sold.”           (Id.)

        Also on March 5, the investigating agencies informed GPD Chief

Wayne Scott that they had probable cause to arrest White for felony

possession of stolen property and felony obtaining property by

false pretenses, that the agencies were in the process of obtaining

search warrants for White’s residences, and that they planned to

arrest White on March 6. 8       (Doc. 103-1 ¶ 9.)      The investigating

agencies had updated Scott during their investigation, and GPD’s


8 Chief Scott’s declaration does not identify which agencies informed
him that probable cause existed to arrest White.

                                     15



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 15 of 112
Professional Standards Division was also investigating White’s

possible involvement in the mower thefts.          (Id. ¶ 6.)    Scott agreed

that the agencies had probable cause to arrest White and decided

to terminate White’s employment with GPD.           (Id. ¶¶ 10-11.)

      On the morning of March 6, Hampshire conducted a briefing at

SBI’s Greensboro office prior to executing the search warrants.

Present were members from the SBI, BPD, GCSO, and the Randolph

County Sheriff’s Office.           (Doc. 140-13 at 1.)          Hampshire had

prepared an operations plan, which was reviewed by his supervisor

Coates, outlining the execution of the search warrants.                  (Docs.

140-2 at 89:19-23; 139.)

      Later    that     morning,    White    arrived     for    work    at   GPD

headquarters.      Scott    met    with   White   and   fired   him    effective

immediately.    (Doc. 103-1 ¶ 18.)        White was then arrested by Agent

Denny from the SBI and Lieutenant Coates from the RPD, and Coates

handcuffed him.       (Id. ¶ 19; Doc. 103-4 ¶¶ 4-5.)      During the arrest,

two GPD officers, including Deputy Chief James Hinson, placed their

hands on White’s arms to assist in the arrest.            (Doc. 103-1 ¶ 20.)

      At about 8:00 a.m., after White was arrested, the RPD and SBI

executed the search warrant at White’s primary residence. 9 Present

at the start of the search were two agents from the RPD, including



9
  A second warrant was executed simultaneously at another house owned by
White. However, this house was for sale and was essentially vacant.
(Doc. 140-13 at 5.)    No claims have been brought by White as to the
search of this house.

                                      16



    Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 16 of 112
Hampshire as the officer in charge, and two agents from the SBI.

(Doc. 139 at 7.)        Detective Victoria Underwood of the BPD was

present as a BPD liaison officer because the BPD was conducting a

simultaneous arrest of Strickland as a result of its investigation

into the theft at Quality Equipment.        (Doc. 127-14 ¶¶ 5-6.)     Deputy

Amanda Fleming of the GCSO was present as a GCSO liaison officer

since White’s house was in Guilford County.          (Docs. 139 at 7; 140-

2 at 136:12-137:21.)        Other officers arrived during the search,

including RPD Chief Robert Hassell.         (Doc. 140-2 at 91:25-92:4.)

       When the officers arrived at White’s house, the only people

present were Christina White, the Whites’ daughter, and Anita

Holder.     (Doc. 137-7 at 7:23-8:10.)         Hampshire allowed Holder to

leave with the Whites’ daughter.        (Id.; Doc. 140-2 at 95:22-96:9.)

The search officers proceeded to search the residence.                  They

discovered a John Deere Gator and trailer in White’s garage.             The

Gator was reported as stolen from Wake County, North Carolina, in

November 2016.      (Doc. 140-13 at 2, 11.)       The officers were unable

to find a VIN for the trailer, which appeared to have been

scratched off.      (Id.)   Both the Gator and trailer were seized and

towed to the RPD impound lot. 10       (Id.)

       Hampshire’s operations plan directed that, upon discovery of



10
   Additional items seized include four cell phones, $60,000 in cash
wrapped in foil under the sink in the master bathroom, a hard drive and
two thumb drives, and several firearms.     (Doc. 140-15.)    This is in
addition to property identified as belonging to the GPD, discussed infra.

                                      17



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 17 of 112
any   GPD   equipment   or   property,   Hampshire   was    to   notify   RPD

Lieutenant Coates who would in turn notify the GPD to come to

White’s house to retrieve the property.        (Docs. 139 at 11; 140-2

at 87:13-23.)    This is what happened.      The investigating officers

discovered GPD equipment at White’s house, Hampshire notified

Coates, and Coates notified the GPD to collect the property.

(Docs. 139-1 at 3; 140-2 at 87:13-18.)          At some point, two GPD

officers reviewed Hampshire’s search warrant and concluded it

would cover their equipment, although it is unclear when this

occurred.    (Doc. 140-2 at 124:2-14.)

      At about 10:00 a.m., GPD Lieutenant Johnny Raines was directed

to go to White’s house to pick up GPD-issued equipment.               (Doc.

137-10 at 15.)     Raines was a member of Resource Management, the

GPD division that keeps track of GPD equipment.            (Doc. 137-11 at

79:3-9.)     According to several GPD Defendants, it is standard

practice for GPD to attempt to collect issued equipment as soon as

possible after an officer leaves the department.           (Docs. 137-10 at

15; 137-12 at 3.)       Raines directed Sergeant William Barham to

accompany him to White’s house.      (Id.)    When they arrived, Raines

looked into an open garage and noticed what appeared to be GPD

equipment in the garage.      (Doc. 137-10 at 15.)     Officers from the

SBI and RPD escorted Raines and Barham to the master bedroom where

they both observed additional GPD equipment.         (Id.; Doc. 137-12 at

4.)   At this point, Raines went to the living room where Christina

                                    18



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 18 of 112
White was sitting and asked her if they could collect GPD property.

(Doc. 137-10 at 16.)        While Raines says Christina White “stated

that we could collect and remove the property,” (id.), Christina

White says she never gave Raines permission to look for GPD

equipment and that he was already searching for the equipment

before he spoke to her (Doc. 152-2 at 17:21-18:3).

     Shortly thereafter, GPD Sergeant Brian Williamson arrived at

White’s house.       (Docs. 137-10 at 16; 137-14 at 4.)         Williamson was

the team leader for GPD’s Special Response Team (“SRT”), of which

White was a member prior to his termination.            (Doc. 137-14 at 3.)

Because   it   was    unlikely   a   non-SRT   member   could    identify   SRT

equipment, Williamson reported to White’s house to identify GPD’s

SRT equipment.       (Id. at 4.)     Williamson subsequently ordered GPD

Detective Jason Lowe, who was the sniper team lead on GPD’s SRT,

to come to White’s house to identify any SRT sniper equipment White

may have had.    (Doc. 137-15 at 4.)

     During the search for GPD equipment, Williamson observed two

Rubbermaid bins in the master bedroom that were “full to the rim”

with ammunition that was the same type GPD SRT uses.               (Doc. 137-

14 at 4.)      He reported this to Raines.         (Id.)    Raines observed

that White appeared to have more GPD equipment than an officer

would typically be issued, including about a dozen ballistic vests

in the master bedroom when an officer is usually only issued one

or two such vests.        (Doc. 137-10 at 16.)      Williamson and Barham

                                       19



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 19 of 112
also noticed that one of these vests had the name of Raines’s wife

-- who was a former GPD officer -- inscribed on the inside of the

vest.   (Docs. 137-12 at 4; 137-14 at 4.)       According to Barham, “At

that point, the situation changed.        There was credible evidence

that [White] had GPD property that he should not possess.”          (Doc.

137-12 at 4.)

     Raines informed the SBI and RPD and contacted his command

staff to notify them that he believed White may have stolen GPD

property. (Doc. 137-10 at 17.) In response, GPD’s Property Crimes

division ordered Sergeant Eric Sigmon to find the next available

GPD detective and report to White’s house.           (Doc. 137-18 at 3.)

Sigmon ordered Detective James Schwochow to accompany him.          (Id.;

Doc. 137-20 ¶ 5.) Sigmon was Schwochow’s direct supervisor. (Doc.

137-20 ¶ 5.)      Upon their arrival, there were several piles of

equipment   in   White’s    driveway.    (Id.   ¶   6.)   Sigmon   ordered

Schwochow to make an inventory of the property.           (Id. ¶ 7.)      At

some point GPD Detective Lindsay Albert was also ordered to go to

White’s house, where she helped organize and sort GPD property.

(Doc. 137-21 at 3.)        During this time, she observed a bicycle in

White’s garage that looked like a customized model the GPD used.

(Id. at 4.)

     White states he was in lawful possession of all property found

at his house, either because he purchased it for personal use or

because he had permission to store it at his house.          (Doc. 152-1

                                    20



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 20 of 112
at 166:17-22; see generally id. at 166:23-189:25.)

     All told, there were at least seven GPD officers present at

White’s house on March 6: Raines, Barham, Williamson, Lowe, Sigmon,

Schwochow,       and   Albert   (collectively     “the    Greensboro    Search

Officers”).

     Barham transported the seized property that the Greensboro

Search    Officers     had   identified    as   GPD   property   from   White’s

residence to two GPD locations: the SRT gear and ammunition went

to an SRT ammunition cage, and the remainder of the equipment went

to the GPD logistics armory.        (Docs. 137-10 at 4-5.; 137-20 ¶ 10.)

     The search concluded in the evening of March 6.              (Doc. 140-2

at 95:16-18.)

            4.     After the Search

     After the March 6 search, the SBI began investigating White

for possession of excessive GPD property.             (Doc. 137-4 at 162:21-

163:12.)    SBI Agent Denny was the charging officer for this aspect

of the investigation. (Id. at 163:10-12.) GPD Chief Scott decided

that GPD would not pursue any criminal charges against White for

possible theft of GPD property, but that GPD would cooperate in

any investigation the SBI decided to pursue. (Doc. 137-11 at 83:7-

84:25.)    To that end, GPD Sergeant Sigmon directed Schwochow to

compile a list of items GPD collected from White’s residence,

including what had been issued to White and what had not been

issued as well as the value of that property.               (Docs. 137-19 at

                                      21



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 21 of 112
43:3-14; 137-20 ¶ 12.)        On March 8, Schwochow began compiling this

information.      (Doc. 137-20 ¶ 13.)        To do this, he spoke to multiple

individuals at GPD who had knowledge of or documentation about

what equipment had and had not been issued to White and the value

of the GPD property.      (Id. ¶ 14.)         In so doing, Schwochow did not

speak to White.      (Doc. 152-3 at 58:18-20.)

       At the end of his investigation, Schwochow gave his report -

- which included spreadsheets documenting the GPD property and a

written summary -- to SBI Agent Denny.             (Docs. 137-20 ¶ 16; 137-

24.)    Schwochow did not make an express determination as to the

existence    of    probable     cause    for     the   crimes   the   SBI     was

investigating, although he believed probable cause did exist.

(Doc. 137-20 ¶¶ 18-19.)        However, in his report Schwochow wrote,

“I determined that the ammunition, SRT gear and bicycle fell under

the category of larceny by employee . . . [and] the other equipment

and items . . .      fell under the category of embezzlement.”              (Doc.

137-24 at 59-60.)

       Based on Schwochow’s report, Denny decided to pursue a felony

larceny charge against White for theft of GPD property.                     (Doc.

137-4 at 163:24-164:1.)        She did not speak to other GPD officers

as part of her investigation.                (Doc. 154-1 at 103:14-104:23.)

Rather, she spoke to the Guilford County district attorney, who

decided to bring the felony larceny charge against White.                   (Doc.

137-4 at 166:12-19.) On March 23, Denny discussed possible charges

                                        22



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 22 of 112
with a Guilford County magistrate, who found probable cause to

arrest White for felony larceny.           (Id. at 169:2-7; Doc. 137-27.)

An arrest warrant was issued, and White was arrested that day.

(Doc. 137-27.)        Denny did not speak to Schwochow about which

charges, if any, to bring.         (Doc. 137-4 at 169:7-9.)        Schwochow

did not have any further involvement in the investigation after he

gave his report to Denny.         (Doc. 137-20 ¶ 20.)      Ultimately, the

charges were resolved in White’s favor.          (Doc. 81 ¶ 98.)

       In addition to the state larceny charge, White was charged in

a two-count indictment with federal firearms violations based on

firearms and silencers seized during the search of his house.            See

United States v. White, No. 1:17-CR-94-1, 2017 WL 2633521 (M.D.N.C.

June 19, 2017).      On June 19, 2017, U.S. District Judge Loretta C.

Biggs of this court granted White’s motion to suppress evidence

obtained from the search of his house on March 6.              See id.       In

part, Judge Biggs’s opinion noted that in his search warrant

application, Hampshire had attributed misleading statements to

White from their November 9, 2016 interview. 11             See id. at *6


11
   Specifically, Judge Biggs found that Hampshire had reported in the
warrant application: “During the interview William White made the comment
‘he was here to talk about the mower he stole[.]’ He immediately recanted
the stole to say sold.” Judge Biggs found that such representation failed
to acknowledge that White was responding to a question posed to
him. White, 2017 WL 2633521, at *6. However, White’s reliance on Judge
Biggs’s opinion is misplaced for at least two reasons.        First, her
finding that the statement was “material” does not address the legal
requirement of whether it was “necessary” to the finding of probable
cause (which it was not, as there was sufficient other evidence to


                                      23



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 23 of 112
(“There     is    little    question   that   the   statement   made    by   Sgt.

Hampshire characterizing his interview with White was intended to

mislead the judge into believing White had admitted to stealing a

tractor and further had recanted that admission.”).                    Following

this    decision,     the    Government   dismissed    the   federal     charges

against White.       (Doc. 81 ¶ 98.)

       B.     Procedural History

       White initiated this action in November 2018 (Doc. 1) and

filed a first amended complaint in December 2018 (Doc. 21).                    In

January 2019, Defendants GCSO, Greensboro, and Burlington moved to

dismiss for failure to state a claim upon which relief could be

granted. 12      (Docs. 36; 43; 45; 47.)      White responded but also moved

for leave to file a second amended complaint (Doc. 54), which the

Defendants opposed (Docs. 68-71).             Following a hearing on these

motions in September 2019, the court granted White’s motion for

leave to amend.        (Doc. 80.)      Subsequently, the court granted in

part and denied in part Defendants’ motions to dismiss.                See White



support probable cause for the charges related to the mowers).       See,
e.g., United States v. Akinkoye, 185 F.3d 192, 199 (4th Cir. 1999)
(finding that a Franks hearing was not required because probable cause
existed apart from the alleged inconsistencies in the warrant affidavit).
Second, Judge Biggs declined to hold a hearing under Franks v. Delaware,
438 U.S. 154 (1978), because, even assuming the warrant was valid, she
still granted the motion to suppress after rejecting the Government’s
contention that the firearms, which were not listed in the warrant
application, were found in plain view. White, 2017 WL 2633521, at *6-
8.
12 Defendant Reidsville did not file a dispositive motion but instead
filed an Answer. (Doc. 39.)

                                        24



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 24 of 112
v. City of Greensboro, 408 F. Supp. 3d 677 (M.D.N.C. 2019).

Discovery proceeded.        The current motions followed and are now

fully briefed and ready for decision.

II.    ANALYSIS

       A.    Motion to Exclude Expert Testimony

       All remaining Defendants have jointly moved to exclude expert

testimony or evidence from Anita Holder, White’s sole proffered

expert witness, on the grounds that White failed to serve an expert

report for Holder and she is an advocate for her son.           (Doc. 117.)

White opposes this motion.        (Doc. 123.)

       Federal Rule of Civil Procedure 26(a)(2) governs pretrial

disclosure of expert testimony.        Rule 26(a)(2) requires a party to

disclose the identity of any expert witnesses and, if the expert

is retained, specially employed to provide expert testimony, or an

employee who regularly gives expert testimony, to provide a written

report identifying the expert’s opinions and the basis for them.

See Fed. R. Civ. Pro. 26(a)(2)(A) and (B). 13            All other expert

witnesses are subject to a limited disclosure and need not file a

written report.      See id. 26(a)(2)(C).

       Here, the parties filed a joint Rule 26(f) report in December


13
   In relevant part, subsection (a)(2)(B) provides: “Unless otherwise
stipulated or ordered by the court, this disclosure [of expert witnesses]
must be accompanied by a written report--prepared and signed by the
witness--if the witness is one retained or specially employed to provide
expert testimony in the case or one whose duties as the party’s employee
regularly involve giving expert testimony.”


                                      25



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 25 of 112
2019, which provided that all expert witness disclosures and

reports were due by July 31, 2020, and that discovery would close

on September 30, 2020.       (Doc. 94.)    On July 30, 2020, White filed

“Plaintiff’s Expert Disclosure,” which identified Holder as an

expert witness.      (Doc. 118-1.)    The disclosure stated that Holder

“will offer testimony about Defendants [sic] actions and the

actions of their employers regarding their failure to properly

follow the usual and customary practices of the industry and to

follow their own policies and procedures” and would be “based upon

her education and experience in the industry, her interactions

with the Defendants and their relevant employers, as well as her

review of documents produced in discovery and produce[d] pursuant

to public records requests.”          (Id.)   Holder states she did not

receive compensation from White for her services as an expert

witness.    (Doc. 123-1 ¶ 14.)      Discovery closed September 30, 2020,

and Defendants’ motion to exclude followed on October 2.

       There is no dispute that White did not file an expert report

for Holder.      The issue is whether he was required to and, if so,

what should be done about it.

       Rule 26(a)(2) requires a report when, as relevant here, the

expert is “retained or specially employed” to provide expert

testimony. 14     In construing this provision, courts distinguish


14
     The report requirement also applies if the expert witness is “one


                                      26



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 26 of 112
between   expert    witnesses     who    were    directly      involved    in   the

underlying      facts   and   expert         witnesses   who     were     retained

specifically for the litigation, with only the latter having to

provide a written report.           See, e.g., Downey v. Bob’s Disc.

Furniture Holdings, Inc., 633 F.3d 1, 6 (1st Cir. 2011) (“[A] court

must acknowledge the difference between a percipient witness who

happens to be an expert and an expert who without prior knowledge

of the facts giving rise to litigation is recruited to provide

expert opinion testimony.”); Stuart v. Loomis, No. 1:11-CV-804,

2014 WL 204214, at *2 (M.D.N.C. Jan. 17, 2014) (the expert report

requirement “distinguishes between retained and specially employed

experts   and   those   experts    who   were     directly     involved    in   the

underlying facts of a case”); Indem. Ins. Co. of N. Am. v. Am.

Eurocopter LLC, 227 F.R.D. 421, 424 (M.D.N.C. 2005) (“If the

witness has not provided a Rule 26(a)(2)(B) report, the Court will

only allow an individual to give an expert opinion . . . if that

individual has a connection with the case by being a participant

in the events.”).

     The proverbial example of this distinction is the treating

physician, who is often testifying based on both 1) her role as a

first-hand participant in the diagnosis and treatment of the




whose duties as the party’s employee regularly involve giving expert
testimony.” Fed. R. Civ. Pro. 26(a)(2)(B). There is no question that
Holder is not White’s employee, so this provision does not apply.

                                        27



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 27 of 112
patient and 2) her specialized knowledge and training.                Courts

generally hold that treating physicians must be disclosed as expert

witnesses, but they are not required to submit a Rule 26(a)(2)(B)

report if their opinions are formed as a part of the patient’s

treatment; however, they are required to file a report if their

opinions are formed outside the scope of the patient’s treatment.

See, e.g., Drennen v. United States, 375 F. App’x 299, 306 (4th

Cir. 2010) (per curiam); 15 Fielden v. CSX Transp., Inc., 482 F.3d

866, 871 (6th Cir. 2007); Goodman v. Staples, 644 F.3d 817, 819

(9th Cir. 2011) (noting that while “generally speaking” treating

physicians are excused from the report requirement, they are

required to provide a report when they are “asked to opine on

matters outside the scope of the treatment they rendered”). 16

       Here, Holder is plainly a retained expert witness subject to

Rule 26(a)’s written report requirement.           The basis for Holder’s

opinion is “her education and experience in the industry, her

interactions with the Defendants and their relevant employers, as

well    as   her   review   of   documents   produced   in   discovery   and


15Unpublished opinions of the Fourth Circuit are not precedential but
can be cited for their persuasive, but not controlling, authority. See
Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).
16
   This specific example finds support in the Advisory Committee Notes
to the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 26 advisory
committee’s note to 1993 Amendment (“A treating physician, for example,
can be deposed or called to testify at trial without any requirement for
a written report.”); Fed. R. Civ. P. 26 advisory committee’s note to
2010 Amendment (listing “physicians or other health care professionals”
as expert witnesses who generally are not required to provide a report).

                                      28



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 28 of 112
produce[d] pursuant to public records requests.”                      (Doc. 118-1.)

In other words, her expert opinion is based on her experience as

a police officer with GPD and her knowledge of police policies and

procedures, not from her being “directly involved in the underlying

facts” of the case.         Cf. Stuart, 2014 WL 204214, at *2.                     This

distinguishes      Holder    from       both     the    quintessential        treating

physician and the examples White cites in his opposition brief,

who in each instance had personal involvement in the underlying

facts of each case.         See Goodman, 644 F.3d at 819 (noting that

treating physicians are “not specially hired to provide expert

testimony; rather, they are hired to treat the patient” and so

testimony stemming from their direct, personal involvement in the

patient’s    treatment      is    not    subject        to   the    written    report

requirement); Downey, 633 F.3d at 6 (exterminator who personally

inspected plaintiff’s home was a non-retained expert because his

testimony “arises not from his enlistment as an expert but, rather,

from his ground-level involvement in the events giving rise to the

litigation”).

     White responds that Holder “contemporaneously observ[ed] and

assist[ed]    in    the     defense       of      Plaintiff’s       2017      criminal

prosecution.”      (Doc. 123 at 5.)            This may be so, but the “events

giving rise to the ligation” are the actual investigation, firing,

and arrest of White and the search of his house, not his subsequent

criminal    prosecution.         There    is    no     evidence    that   Holder    had

                                          29



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 29 of 112
“ground-level involvement” in these events.              Indeed, by her own

admission she came in afterwards, starting in 2017 by “actively

assisting [White’s] attorneys by reviewing discovery documents.” 17

(Doc. 123-1 ¶ 11.)        Again, her opinions are based on her prior

experience and reviewing documents after the operative events.               As

such, even though she is not being compensated by White, she is

still “retained” by him for Rule 26(a) purposes and was required

to file a written report.          This she did not do.        Cf. Sauers v.

Winston-Salem/Forsyth Cnty. Bd. of Educ., No. 1:15CV427, 2018 WL

1627160, at *4 (M.D.N.C. Mar. 30, 2018) (“Even if [the treating

doctor] was not compensated . . .            because she considered material

obtained outside of her treatment of [the patient] in offering her

opinion,     she   was   subject   to   Rule     26(a)(2)’s   written   report

requirement.”).

       Having determined that Holder is a retained expert witness

for whom a report should have been provided, the court now must

determine an appropriate remedy.         Defendants request that Holder’s

testimony be excluded, while White argues for the less severe



17
  White does not address it, but the discovery provided with the pending
summary judgment motions suggests that Holder’s involvement in the case
from August 22, 2016, when the mowers were stolen from Scott’s Tractor,
until White’s arrest on March 6, 2017, was limited to speaking to Matt
Stalls about his suspicions that White had a stolen mower and being
present at the Whites’ house when the investigating officers arrived to
execute the search warrant, although she left before the search started.
(Docs. 128-2 at 30:8-13; 140-2 at 95:22-96:9.) This is far from the
kind of direct, active involvement in the underlying facts that, e.g.,
a treating physician has.

                                        30



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 30 of 112
remedy of reopening discovery for issuance of a report and a

deposition.

     If a party does not comply with Rule 26(a), that party “is

not allowed to use that information or witness to supply evidence

on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

“[T]he basic purpose of Rule 37(c)(1) [is] preventing surprise and

prejudice to the opposing party.”       S. States Rack & Fixture, Inc.

v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003).           The

district court has broad discretion to determine whether to exclude

undisclosed expert evidence and should consider: “(1) the surprise

to the party against whom the evidence would be offered; (2) the

ability of that party to cure the surprise; (3) the extent to which

allowing the evidence would disrupt the trial; (4) the importance

of the evidence; and (5) the nondisclosing party’s explanation for

its failure to disclose the evidence.”      Stuart, 2014 WL 204214, at

*1 (quoting S. States, 318 F.3d at 597).

     Here, the court will exercise its discretion and deny the

motion to exclude Holder’s testimony at this time, finding that

the failure to provide a written report, while unjustified, may be

harmless and subject to cure.     See Haynes v. City of Durham, N.C.,

No. 1:12CV1090, 2016 WL 469608, at *9 (M.D.N.C. Feb. 5, 2016)

(“[E]ven when a party fails to ‘provide information or identify a

witness as required by Rule 26(a),’ the exclusion that ordinarily

                                   31



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 31 of 112
prevails      is    subject    to   an   exception     where    ‘the   failure    was

substantially justified or is harmless.’” (quoting Fed. R. Civ. P.

37(c)(1))).

       White argues that he “reasonably and in good faith believed”

that no report was required for Holder.               (Doc. 123 at 7.)       However,

“Rule 37(c)(1) does not require a finding of bad faith or callous

disregard of the discovery rules.”                  S. States, 318 F.3d at 596.

Nevertheless, while the court need not find bad faith, the “party’s

explanation for its failure to disclose the evidence” is a relevant

consideration, and courts look far more critically when it appears

the non-disclosing party is engaging in discovery gamesmanship.

See Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1365-66

(Fed. Cir. 2011) (affirming district court’s exclusion of expert

when plaintiff made a “tactical decision not to submit written

reports from its experts” and admonishing, “Conclusory expert

reports, eleventh hour disclosures, and attempts to proffer expert

testimony without compliance with Rule 26 violate both the rules

and principles of discovery, and the obligations lawyers have to

the court.         Exclusion and forfeiture are appropriate consequences

to    avoid    repeated       occurrences      of   such   manipulation      of   the

litigation     process”       (citation     omitted)).         There   are   no   such

allegations here.

       In addition, the balance of relevant factors weighs in White’s

favor.     Holder is White’s sole expert witness, and he argues that

                                          32



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 32 of 112
“his case will inevitably be weakened” if he cannot offer her

testimony.    (Doc. 123 at 8.)     Defendants can hardly say they were

surprised, given that White timely disclosed Holder as an expert

and the general parameters and basis for her testimony.           Indeed,

a plain reading of Holder’s proposed testimony would have made

clear to Defendants, as they apparently concluded, that she should

be treated as a retained expert witness.         After the deadline for

expert disclosures on July 31, 2020 -- when it became clear that

White had identified Holder as an expert but was not providing a

written report -- Defendants did not inquire of White’s counsel as

to the report, nor did they indicate their intention to move to

exclude the witness on this ground.         They also declined to depose

her but waited two months until the close of discovery to seek her

exclusion.   While Defendants had no duty to inform their opposing

counsel of their position and intentions as to Holder, these facts

are relevant to the court’s exercise of its discretion to fashion

a remedy that is fair under the circumstances.               It is also

important that a trial date has not yet been set so there is no

trial to “disrupt.”

     The     cases    Defendants     cite     favoring   exclusion    are

distinguishable, involving, for example, an expert attempting to

offer a new opinion during trial, see S. States, 318 F.3d at 593,

or one month before, see Campbell v. United States, 470 F. App’x

153, 157 (4th Cir. 2012); a party filing its expert disclosures

                                    33



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 33 of 112
late, see Wilkins v. Montgomery, 751 F.3d 214, 219 (4th Cir. 2014);

or a party failing to adhere to the court’s prior orders regarding

expert disclosure, see Saudi v. Northrop Grumman Corp., 427 F.3d

271, 278 (4th Cir. 2005).         Because “the central purpose of Rule

37(c)(1) is to prevent last minute surprise to an opposing party,”

courts in the Fourth Circuit “generally deny motions to strike in

cases where the surprise is curable.”         SAS Inst. Inc. v. Akin Gump

Strauss Hauer & Feld, LLP, No. 5:10-CV-101-H, 2012 WL 12914641, at

*4 (E.D.N.C. Dec. 11, 2012) (citations omitted).            The court will

do likewise here.

        It is difficult to determine, based on White’s limited expert

disclosure for Holder, whether she seeks to offer an opinion that

survives     this   court’s   rulings   dismissing    several   claims   and

finding that probable cause is a legal question for the court, not

Holder, to decide. 18    Given this uncertainty, the court will permit

White to file an expert report for Holder within 30 days, should

he still desire to present her as an expert witness on a topic

within Holder’s Rule 26(e) disclosure which White contends is not

precluded by this court’s decision.         Defendants will be permitted

to either depose Holder within 45 days of the service of the

report, or challenge the scope of the report, should they so elect.

See GAVCO, Inc. v. Chem-Trend Inc., 81 F. Supp. 2d 633, 639




18
     See Part II.C.3.

                                      34



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 34 of 112
(W.D.N.C. 1999) (at the summary judgment stage, noting that while

defendant’s “complete failure” to provide an expert report was

“not justified,” plaintiff could have mitigated any alleged harm

by deposing the witness or moving to compel an expert report;

accordingly, court permitted plaintiff to depose the witness prior

to trial).

       Defendants argue they may suffer prejudice from reopening

discovery, given the pending summary judgment motions.            (Doc. 143

at 7.)     However, White has only offered evidence from Holder for

a single pending motion -- the summary judgment motion of GPD

Deputy Chief James Hinson -- and as explained infra, the court

need not consider Holder’s declaration to decide this motion.                As

Hinson points out, Holder’s opinion about the existence of probable

cause for that motion “is irrelevant to the sole question that

remained . . .         whether Deputy Chief Hinson had information

supporting probable cause for Plaintiff’s arrest.”             (Doc. 112 at

9 n.1.) The court will therefore not consider Holder’s declaration

in resolving Hinson’s motion for summary judgment. 19


19
  Defendants also argue that Holder is an improper witness because “she
is [White’s] mother, and has been advocating for him every step of the
way.” (Doc. 118 at 14.) This argument is premature. When the nature
of Holder’s proposed testimony is more fully defined -- if and when White
files an expert report for Holder and if and when she is deposed -- the
court can consider this argument at a later time in accordance with its
gatekeeping role over expert testimony, which generally precludes the
court from making the kind of credibility assessments that are proper
for the factfinder.    See Fed. R. Evid. 702; Daubert v. Merrell Dow
Pharm., Inc., 509 U.S. 579 (1993); United States v. Lespier, 725 F.3d


                                      35



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 35 of 112
      Accordingly,      Defendants’      joint      motion   to    exclude   expert

testimony or evidence from Anita Holder is granted in part and

denied in part at this time, subject to Defendants’ right to

challenge any proposed testimony at a later date.                   (Doc. 117.)

      B.     Motions to Seal

      Also before the court are four separate motions to seal

documents filed by Defendants Hinson (Doc. 105), GCSO (Doc. 130),

and GPD (Doc. 138) and by Plaintiff White (Doc. 153).                   White also

filed a response to Hinson’s motion.                (Doc. 108.)

      When a party makes a request to seal judicial records, a

district     court     “must    comply     with      certain      substantive    and

procedural requirements.” Va. Dep’t of State Police v. Wash. Post,

386 F.3d 567, 576 (4th Cir. 2004).                 Procedurally, the court must

(1)   give   the     public    notice    and   a    reasonable     opportunity    to

challenge     the    request    to    seal;    (2)     “consider     less    drastic

alternatives to sealing”; and (3) if it decides to seal, make

specific findings and state the reasons for its decision to seal

over the alternatives.          Id.     “As to the substance, the district

court first must determine the source of the right of access with

respect to each document, because only then can it accurately weigh



437, 449 (4th Cir. 2013) (“The assessment of a witness’s credibility
. . . is usually within the jury’s exclusive purview.” (quoting United
States v. Dorsey, 45 F.3d 809, 815 (4th Cir. 1995))).




                                         36



   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 36 of 112
the competing interests at stake.”             Id. (quotations and alteration

omitted).     “While the common law presumption in favor of access

attaches     to   all    ‘judicial     records   and   documents,’    the    First

Amendment guarantee of access has been extended only to particular

judicial records and documents.”              Stone v. Univ. of Md. Med. Sys.

Corp., 855 F.2d 178, 180 (4th Cir. 1988) (citation omitted).

Relevant here, it is unquestioned that the public has a First

Amendment right to access documents filed in connection with a

motion for summary judgment in a civil case.             Wash. Post, 386 F.3d

at 578.

      “Where the First Amendment guarantees access . . . access may

be denied only on the basis of a compelling governmental interest,

and   only   if    the   denial   is    narrowly    tailored   to    serve   that

interest.”        Stone, 855 F.2d at 180.          “The burden to overcome a

First Amendment right of access rests on the party seeking to

restrict access, and that party must present specific reasons in

support of its position.”         Wash. Post, 386 F.3d at 575; see Press–

Enterprise Co. v. Superior Court, 478 U.S. 1, 15 (1986) (“The First

Amendment right of access cannot be overcome by [a] conclusory

assertion.”).       The public’s right of access “may be abrogated only

in unusual circumstances.”           Stone, 855 F.2d at 182.         Evaluating

whether these “unusual circumstances” exist in a particular case

is a fact-based inquiry conducted in light of the “specific facts



                                         37



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 37 of 112
and circumstances” of the case at issue.      See Washington Post, 386

F.3d at 579.

     With these standards in mind, the court turns to each motion.

     First, Hinson moves to seal Docket Entries 103-5 and 103-6,

which are the RPD’s operations plan for the execution of the search

warrant and arrest of White and an audio recording of White’s

arrest and termination.    (Doc. 105.)    However, these documents are

not necessary to the court’s disposition of Hinson’s motion for

summary judgment.   Further, the parties have now consented to the

audio recording being filed for public view (Docs. 105 ¶ 4; 108 at

2) and the court agrees that White has waived any confidentiality

he might have had in this record by virtue of bringing this

lawsuit.   See Robinson v. Bowser, No. 1:12CV301, 2013 WL 3791770,

at *7 (M.D.N.C. July 19, 2013). Accordingly, the court will unseal

Docket Entry 103-6.    The court will also give Hinson 20 days to

withdraw Docket Entry 103-5, the operations plan, and his pending

motion to seal.   See United States v. Dunlap, 458 F. Supp. 3d 368,

372 (M.D.N.C. 2020) (permitting party to withdraw sealed documents

and refile with redactions).       Otherwise, the court will unseal

that document.

     Next, the GPD moves to seal Docket Entries 137-5 and 137-8,

which is another copy of the RPD’s operations plan and a case

report from SBI Agent K.F. Cummings.      (Doc. 138.)    In Docket Entry

137-5, the RPD operations plan, GPD has redacted any identifying

                                   38



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 38 of 112
information not relevant to the matter.

     The court finds that these documents should be sealed.                  GPD

cites to N.C. Gen. Stat. § 132-1.4, which provides that “[r]ecords

of criminal investigations conducted by public law enforcement

agencies . . . are not public records.”              As this court has noted,

§ 132-1.4 is “evidence of a strong public policy in North Carolina

in favor of privacy with respect to . . . criminal investigation

records.”     Alexander v. City of Greensboro, No. 1:09-CV-00293,

2013 WL 6687248, at *5 (M.D.N.C. Dec. 18, 2013).                This protection

extends to completed investigations involving past matters.                  See

McCormick v. Hanson Aggregates Se., Inc., 596 S.E.2d 431, 436 (N.C.

Ct. App. 2004) (“As is clear from the plain words of the statute,

the criminal investigation exception does not apply solely to

ongoing violations of the law . . . [and] does not distinguish

between     active    and     inactive      or     closed    investigations.”)

(quotations and citation omitted); Gannett Pac. Corp. v. N.C. State

Bureau of Investigation, 595 S.E.2d 162, 166 (N.C. Ct. App. 2004)

(noting     that     the     justifications        for     excluding    criminal

investigation      records     from   public       disclosure      --   including

protecting confidential informants and investigative techniques -

- “do not dissipate upon conclusion of an investigation”) (citing

News & Observer Pub. Co. v. State, 322 S.E.2d 133, 137-38 (N.C.

1984)).

     Here,     both    documents      are        records    from    a    criminal

                                      39



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 39 of 112
investigation conducted by the RPD and SBI, and both contain the

names of several non-party employees and others.             A compelling

governmental interest exists to keep these documents confidential,

as evidenced by North Carolina’s strong policy promoting the

privacy of documents such as these.            See Alexander, 2013 WL

6687248, at *5; Stone, 855 F.2d at 181 (where state statute

prohibits   discoverability   of   certain    records,   district   courts

should first determine if the records at issue are covered by the

statute, then determine whether the right of access nevertheless

outweighs the state’s public policy).

     Further, the request to seal these documents is narrowly

tailored; both documents would be useless if redacted much further

to remove confidential information.          The motion is unopposed by

White or any other interested party.           And the motion has been

pending for over 90 days, yet no one has objected to the sealing

of any document during that time.         See Stone, 855 F.2d at 181

(public notice of a request to seal and an opportunity to challenge

can be done by docketing the request “reasonably in advance of

deciding the issue”). Therefore, the court will grant GPD’s motion

to seal Docket Entries 137-5 and 137-8.        (Doc. 138.)

     Finally, GCSO moves to seal Docket Entries 128-10 and 132,

which are an excerpt from the deposition of SBI Agent Denny taken

for this case and portions of the GCSO brief in support of its

motion for summary judgment that cites to Denny’s deposition

                                   40



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 40 of 112
testimony.      (Doc. 130.)      White has also moved to seal an excerpt

from Denny’s deposition testimony and portions of his brief in

opposition to GPD’s motion for summary judgment that cites to that

testimony, Docket Entries 152-4 and 152.           (Doc. 153.)

       The court finds that these documents should not be sealed.

Like the GPD, both the GCSO and White cite to N.C. Gen. Stat.

§ 132-1.4. 20    However, unlike GPD’s documents, Denny’s deposition

testimony is not itself a “record of [a] criminal investigation.”

North Carolina defines “records of criminal investigations” as

“all records or any information . . . that is compiled by public

law enforcement agencies for the purpose of attempting to prevent

or solve violations of the law.”           N.C. Gen. Stat. § 132-14(b)(1).

A deposition taken over three years after the relevant criminal

investigation has concluded cannot be fairly said to be “compiled

by public law enforcement agencies for the purpose of attempting

to prevent or solve violations of the law.”          Id. (emphasis added).

While Denny’s deposition details some steps she and the other

agencies took during the criminal investigation into White, it

does     not    disclose   SBI    investigative    techniques,    informant

identities, or other persons investigated but not charged.               See



20
  Both parties also cite to N.C. Gen. Stat. § 153A-98 and § 160A-168.
(Docs. 130 ¶ 3; 153 ¶ 3.) However, both provisions deal with the privacy
of public employee personnel records, e.g., information relating to
hiring, firing, promotions, or disciplinary actions. Denny’s deposition
is not itself a personnel record, and nothing in it appears to implicate
these provisions.

                                      41



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 41 of 112
McCormick, 596 S.E.2d at 436; Alexander, 2013 WL 6687248, at *5

(granting motion to seal at summary judgment stage when documents

included, in part, “information regarding police informants”);

Johnson     v.    City   of   Fayetteville,    No.    5:12-CV-456-F,      2014    WL

7151147, at *11 n.6 (E.D.N.C. Dec. 11, 2014) (denying motion to

seal    police     documents     when    “[t]here     is    no    indication   that

disclosure of the documents will jeopardize any ongoing criminal

investigations or reveal the names of confidential informants”).

       Both GCSO and White state that they have discussed this matter

with counsel for the SBI who does not consent to the production of

Denny’s deposition. (Docs. 130 ¶ 4; 153 ¶ 4.) However, no specific

reasons are given to explain why the public’s First Amendment right

to access should be overcome in this particular circumstance.                    See

Wash. Post, 386 F.3d at 575 (“The burden to overcome a First

Amendment right of access rests on the party seeking to restrict

access, and that party must present specific reasons in support of

its position.”); Press–Enterprise Co., 478 U.S. at 15 (“The First

Amendment right of access cannot be overcome by [a] conclusory

assertion.”).       Accordingly, the court will deny both GCSO’s and

White’s motions to seal.         (Docs. 130; 153.)

       C.    Motions for Summary Judgment

             1.     Standard of Review

       Summary     judgment     is      appropriate        when   the   pleadings,

affidavits, and other discovery materials show that there is no

                                          42



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 42 of 112
genuine dispute as to any material fact and the moving party is

entitled    to    judgment      as    a    matter    of   law.      Fed.    R.   Civ.    P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).                           The

party   seeking       summary    judgment         bears    the    initial      burden    of

demonstrating the absence of a genuine dispute as to any material

fact.   Celotex, 477 U.S. at 323.              “Once the moving party meets its

initial    burden,     the   non-moving           party   may    not   rely    upon   mere

allegations or denials contained in its pleadings, but must come

forward with some form of evidentiary material allowed by Rule 56

demonstrating the existence of a genuine issue of material fact

requiring a trial.”          Ruffin v. Shaw Indus., Inc., 149 F.3d 294,

301 (4th Cir. 1998) (per curiam) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248-49 (1986); Celotex, 477 U.S. at 324).                            A

mere scintilla of evidence is insufficient to circumvent summary

judgment. Anderson, 477 U.S. at 252. Instead, the nonmoving party

must convince the court that, upon the record taken as a whole, a

rational trier of fact could find for the nonmoving party.                         Id. at

248–49.

     When considering a summary judgment motion, the court views

the evidence and draws all reasonable inferences in the light most

favorable to the non-moving party.                  Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).                       The court is not

permitted        to   “weigh         the     evidence      or      make       credibility

determinations.”        Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d

                                             43



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 43 of 112
562, 568 (4th Cir. 2015).             There is no issue for trial unless

sufficient evidence favoring the non-moving party exists for a

reasonable factfinder to return a verdict in its favor.                   Anderson,

477 U.S. at 249-50, 257.         Thus, the issue to be determined on a

summary    judgment     motion   is   “not   whether    .   .   .   the   evidence

unmistakably favors one side or the other, but whether a fair-

minded jury could return a verdict for the plaintiff on the

evidence presented.”        Id. at 252.       “If the evidence is merely

colorable, or is not significantly probative, summary judgment may

be granted.”      Id. at 249-50 (citations omitted).

       Applying this standard, the court turns to the respective

motions of the Defendants.

             2.    GCSO Defendants

       White has three remaining claims against the GCSO Defendants:

a state-law trespass claim against Stalls, Wilkins, and Barnes (in

his official capacity via respondeat superior); 21 a state-law

conspiracy claim against Stalls and Wilkins; and a claim under 42

U.S.C. § 1983 for an unconstitutional search against Stalls and

Wilkins in their individual capacities.

                   a.    Defendant Wilkins

       As an initial matter, White does not contest Wilkins’s motion

for summary judgment.        (Doc. 150 at 1.)          Accordingly, the court


21Travelers Casualty & Surety Company of America is also named as the
surety for Sheriff Barnes.

                                        44



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 44 of 112
will grant Wilkins’s motion.          See Taylor v. Shreeji Swami, Inc.,

No. 5:17-CV-405-FL, 2019 WL 189815, at *5 (E.D.N.C. Jan. 14, 2019)

(“Plaintiff does not contest [defendant’s summary judgment] motion

concerning    this    claim.    Consequently,    the    court    grants    [the]

motion.”); Tyree v. Bos. Sci. Corp., No. 2:12-CV-08633, 2014 WL

5320569, at *6 (S.D.W. Va. Oct. 17, 2014) (same).

                 b.        Trespass

      White’s trespass claim is based on Stalls entering his garage

over Labor Day weekend in 2016 and discovering the mower that is

at the heart of this dispute.

      A trespass claim under North Carolina law has three elements:

“(1) possession of the property by plaintiff when the alleged

trespass was committed; (2) an unauthorized entry by defendant;

and   (3)   damage    to    plaintiff.”     Singleton     v.    Haywood    Elec.

Membership Corp., 588 S.E.2d 871, 874 (N.C. 2003) (quoting Fordham

v. Eason, 521 S.E.2d 701, 703 (N.C. 1999)).            At issue here is the

second element, an unauthorized entry.

      Both sides present conflicting evidence as to whether Stalls

had permission from the Whites to be at their house on the day in

question, September 3, 2016.          According to Stalls, he and his wife

Brittany had taken care of the Whites’ dogs in the past, including

times when Stalls went by himself, and the Whites had never

expressly prohibited Stalls from entering their house.                    (Docs.

128-2 at 22:4-23:4; 128-4 at 17:16-18:22.)             Stalls also points to

                                       45



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 45 of 112
the text messages he exchanged with White that same day, in which

White does not challenge Stalls’s presence in his garage.                 (See

Docs. 128-3 at 6-8; 133 at 20.)              However, according to Christina

White, she had previously told her sister that she did not want

Stalls to come feed the dogs because he played too roughly with

the dogs, and to her knowledge Stalls had never been over to the

Whites’ house to care for their dogs. (Doc. 128-5 at 82:13-83:17.)

Specifically, Christina White says she told her sister, “I didn’t

like the way that Matt is around dogs and that when [Brittany

Stalls] does come and take care of the dogs I’d like for it to

just be her.”     (Id. at 83:7-9.)

     At the summary judgment stage, the court is not permitted to

“weigh the evidence or make credibility determinations.”               Jacobs,

780 F.3d at 568.         At this point, there is at least a genuine

dispute as to whether Christina White’s consent to Brittany Stalls

provided consent, express or implied, to Stalls to enter White’s

garage on this occasion.

     Stalls also argues that he is protected by public official

immunity as to White’s trespass claim.            (Doc. 133 at 21.)    In North

Carolina,   the      doctrine    of   public   official   immunity    “protects

public officials from individual liability for negligence in the

performance     of    their     governmental     or   discretionary   duties.”

Campbell v. Anderson, 576 S.E.2d 726, 730 (N.C. Ct. App. 2003).

Police officers are public officials who “enjoy absolute immunity

                                        46



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 46 of 112
from personal liability for their discretionary acts done without

corruption or malice.”          Schlossberg v. Goins, 540 S.E.2d 49, 56

(N.C. Ct. App. 2000).            However, public official immunity only

applies if the officer is acting as a public official executing a

governmental function at the time of the incident giving rise to

the claim.        See id.; Jones v. Kearns, 462 S.E.2d 245, 247-48 (N.C.

Ct. App. 1995) (officer “was on duty as a police officer when she

responded to a fellow officer’s radio call for assistance . . .

and therefore was a public official executing a governmental

function     at    the   time   of   the   accident”).   Here,   for   reasons

discussed at length below in connection with White’s § 1983 claim

against Stalls, there are no facts showing that Stalls was on duty

when he entered White’s garage, and Stalls himself disputes that

he was acting with any law enforcement purpose.            (Doc. 156 at 8.)

If that is the case, there is no issue as to whether he was acting

in an official capacity and public official immunity does not

apply.

       Accordingly, the court will deny Stalls’s motion for summary

judgment as to White’s trespass claim. 22


22
   In his reply brief, Stalls argues for the first time that even if
there is a genuine dispute as to the trespass claim, it was nothing more
than a “technical trespass” and so the court should limit White’s
recovery to nominal damages. (Doc. 156 at 9.) Because this argument
was made for the first time in a reply brief, the court need not consider
it. See Triad Int’l Maint. Corp. v. Aim Aviation, Inc., 473 F. Supp.
2d 666, 670 n.1 (M.D.N.C. 2006) (“Reply briefs are limited to discussion
of matters newly raised in the response and may not inject new


                                           47



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 47 of 112
                 c.   Conspiracy

     White alleges that all Defendants, including Stalls, are

liable on a theory of civil conspiracy under North Carolina law.

(Doc. 81 ¶¶ 255-58.)     White alleges that all Defendants “entered

into an agreement and conspiracy whereby they would prosecute

Plaintiff for charges that lacked probable cause” because they

either held “personal ill will towards Plaintiff” or “desired to

advance their careers at all costs.”       (Id. ¶¶ 256-57.)

     The elements of civil conspiracy are: “(1) an agreement

between two or more individuals; (2) to do an unlawful act or to

do a lawful act in an unlawful way; (3) resulting in injury to

plaintiff inflicted by one or more of the conspirators; and (4)

pursuant to a common scheme.”       Strickland v. Hedrick, 669 S.E.2d

61, 72 (N.C. Ct. App. 2008) (citation omitted).            Stalls argues

that there is no evidence of any agreement between him and any

other Defendant to act in furtherance of the conspiracy.            (Docs.

133 at 18-19; 156 at 1-4.)      The court agrees.

     Stalls has come forward with evidence that the other alleged

co-conspirators have either denied the existence of an agreement

or have denied speaking to (or even knowing) Stalls before White



grounds.”); Local Rule 7.3(h) (“A reply brief is limited to discussion
of matters newly raised in the response.”). Further, issues of proximate
cause are generally left to the jury. See Hampton v. Hearn, 838 S.E.2d
650, 655 (N.C. Ct. App. 2020) (citing Conley v. Pearce-Young-Angel Co.,
29 S.E.2d 740, 742 (N.C. 1944)). It will be for a jury to decide if
Stalls trespassed and, if so, if that trespass caused White any injury.

                                    48



   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 48 of 112
was arrested on March 6, 2017.                  Specifically, the Terrys have

stated that they “have never spoken to nor [sic] communicated with

Deputy James Stalls of the Guilford County Sheriff’s Office.                       In

fact, we had never even heard of Deputy Stalls’s name until his

attorney . . . contacted us in September 2020.” 23                        (Doc. 128-8

¶ 27.)     GCSO Deputies Wilkins and Cook both deny the existence of

any    conspiracy    against      White,    with    Wilkins      saying    he   “never

discussed with Deputy Stalls the criminal investigation” conducted

by the other agencies.            (Docs. 128-7 ¶¶ 24, 27; 128-14 ¶¶ 3-5.)

GPD Detective Schwochow testified that he does not know Stalls.

(Doc. 128-16 at 20:8-10.)

       RPD Sergeant Hampshire -- the lead investigator into the theft

from Scott’s Tractor -- testified that the first time he ever met

or spoke to Stalls was in May 2017, after the search warrant was

executed at White’s house that March, and that the first time he

saw the photograph of the mower that Stalls took while in White’s

garage was when he was deposed for this case in September 2020.

(Doc. 140-2 at 52:8-12, 129:18-131:11.) Similarly, SBI Agent Denny

said she was not aware that Stalls went into White’s garage until

after the search warrant was executed, that she did not speak to

Stalls    until     May   2017,    and     that    she   never    had     any   direct



23
  The Terrys further state, “At no time were we ever asked by anyone to
buy the mower from Mr. White. At no time were we asked by anyone to buy
the mower from Mr. White as part of a law enforcement ‘sting’ operation
or as part of a plan to help set-up Mr. White.” (Doc. 128-8 ¶ 30.)

                                           49



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 49 of 112
conversations      with   anyone    from   the   GCSO     regarding     the

investigation into White.      (Doc. 134 at 70:17-71:16, 145:13-21.)

Finally, BPD Detective Westmoreland -- the lead investigator into

the theft from Quality Equipment -- testified that he never spoke

to anyone at GCSO regarding his investigation, and that the first

time he heard Stalls’s name was during his deposition for this

case.   (Doc. 128-11 at 49:16-50:4, 86:9-13.)

     In response, White argues, “Circumstantial evidence may be

used to establish a claim for civil conspiracy.”          (Doc. 150 at 7

(citing Dickens v. Puryear, 276 S.E.2d 325, 337 (N.C. 1981)).)

The standard set out in Dickens, however, is more stringent than

White makes it out to be.    As the North Carolina Supreme Court put

it in that case: “Although civil liability for conspiracy may be

established   by   circumstantial    evidence,   the    evidence   of   the

agreement must be sufficient to create more than a suspicion or

conjecture in order to justify submission of the issue to a jury.

An adequately supported motion for summary judgment triggers the

opposing party’s responsibility to come forward with facts, as

distinguished from allegations, sufficient to indicate he will be

able to sustain his claim at trial.”       Dickens, 276 S.E.2d at 337

(citations omitted).

     Stalls does acknowledge that he spoke to several other current

and former law enforcement officers after he determined that the

mower he discovered in White’s garage had been reported as stolen.

                                    50



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 50 of 112
In his deposition, Stalls states he spoke to at least two GCSO

deputies -- Phil Lowe and David Cook -- when he discovered that

the mower was stolen.       (Doc. 128-2 at 31:10-24.)     He also spoke to

Anita Holder, his stepmother and White’s mother, who had retired

from the GPD a year prior.       (Id. at 30:7-11, 38:24-39:4; Doc. 111-

2 ¶ 10.)

       After these conversations, Stalls testifies, he did not speak

to anyone else and was not aware that White was under investigation

until Hampshire came to GCSO on November 2, 2016, for the knock

and talk.     (Doc. 128-2 at 35:2-14.)      He further states that he did

not speak to anyone with the RPD, BPD, GPD, or SBI during the

course of their investigations (id. at 40:2-11), and White has not

offered    any   evidence   to   the   contrary.    Another   GSCO   deputy,

Elizabeth Buskirk, also says that Stalls spoke to her on “a couple”

of occasions about White and the lawn mower, although Stalls never

told her the mower was stolen and she was not aware of that fact

until Hampshire came to GCSO for the knock and talk. 24          (Doc. 128-

13 at 19:22-20:2, 30:7-13.)

       These conversations, in the face of the other record evidence,

are insufficient to create “more than a suspicion or conjecture”


24
  Stalls also spoke to members of the Pleasant Garden Fire Department,
including Todd Ross, about the case on the day White was arrested. (Doc.
128-2 at 65:12-66:20.)    White eventually filed a complaint in August
2017 with the GCSO against Stalls. (Doc. 128-12 at 4-5.) After a GCSO
internal affairs investigation, Stalls was disciplined for speaking to
Anita Holder and Todd Ross. (Doc. 128-2 at 85:3-15.)


                                       51



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 51 of 112
of the existence of an agreement at this summary judgment stage.

See Dickens, 276 S.E.2d at 337.                Meanwhile, the rest of the

evidence generally shows that the investigation into White was

proceeding upon an independent basis separate from any actions

Stalls may have taken.         Because there is no genuine dispute as to

the lack of an agreement between Stalls and any other party, White

cannot sustain his conspiracy claim as to Stalls.             The court will

therefore grant Stalls’s motion for summary judgment as to this

claim. 25

                    d.      Section 1983 Individual Capacity Claim

       White’s federal § 1983 claim against Stalls is based on the

same underlying event as his state-law trespass claim -- Stalls

entering White’s garage on September 3, 2016 and taking a picture

of    the   lawn   mower.      Specifically,    White   alleges   that   Stalls

“illegally entered [White’s] home and searched his garage without

a warrant in violation of his Fourth Amendment rights.”              (Doc. 81

¶ 141.)

       To state a claim under § 1983, “a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was



25
  Further, White has specifically alleged that the “common scheme” for
the conspiracy was that Defendants “would prosecute Plaintiff for charges
that lacked probable cause.” (Doc. 81 ¶ 256.) This claim is precluded
by the court’s finding in Part II.C.4 infra, that probable cause existed
to believe White possessed stolen property and had obtained property by
false pretenses.

                                       52



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 52 of 112
committed by a person acting under color of state law.”              West v.

Atkins, 487 U.S. 42, 48 (1988).         The key issue here is the second

prong -- whether Stalls was “acting under color of state law” when

he entered White’s garage and viewed the mower. 26              While White

contends this inquiry involves underlying factual disputes that

should be left for the factfinder, this is ultimately a legal

question that the court can resolve at the summary judgment stage.

See Goldstein v. Chestnut Ridge Volunteer Fire Co., 218 F.3d 337,

344 n.7 (4th Cir. 2000) (“[T]he ultimate resolution of whether an

actor was a state actor or functioning under color of law is a

question of law for the court.”).

       The color of law requirement excludes from the reach of § 1983

all “merely private conduct, no matter how discriminatory or

wrongful.”      Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir.

2003) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

50 (1999)).     A defendant acts under color of state law for § 1983

purposes when he “exercise[s] power ‘possessed by virtue of state



26
  The parties do not brief this issue particularly well. Outside of a
reference to the “under color of state law” standard in Stalls’s reply
brief (Doc. 156 at 5), the parties instead focus on whether Stalls’s
action was “motivated by a law enforcement purpose,” and neither side
cites to any case law regardless (see Docs. 133 at 22; 150 at 5-6). This
is not the operative question for a § 1983 claim. As will be seen, even
actions undertaken for private purposes can be “under color of state
law” if there is a sufficient nexus between the act and the officer’s
official status. See Rossignol, 316 F.3d at 524 (“[I]t is clear that
if a defendant’s purportedly private actions are linked to events which
arose out of his official status, the nexus between the two can play a
role in establishing that he acted under color of state law.”).

                                      53



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 53 of 112
law and made possible only because the wrongdoer is clothed with

the authority of state law.’”    West, 487 U.S. at 49 (quoting United

States v. Classic, 313 U.S. 299, 326 (1941)).              This includes

situations in which an officer acts in his official capacity or

while exercising responsibilities pursuant to state law.              Id.

However, § 1983 also “includes within its scope apparently private

actions which have a ‘sufficiently close nexus’ with the State to

be ‘fairly treated as that of the State itself.’”         Rossignol, 316

F.3d at 523 (quoting Jackson v. Metro. Edison Co., 419 U.S. 345,

351 (1974)).

     “Acts of police officers in the ambit of their personal,

private pursuits fall outside of 42 U.S.C. § 1983.”            Rogers v.

Fuller, 410 F. Supp. 187, 191 (M.D.N.C. 1976).          Indicia of state

authority -- such as an officer being on duty, wearing a uniform,

or driving a patrol car -- are important considerations, although

they are not dispositive.      Revene v. Charles Cnty. Comm’rs, 882

F.2d 870, 872 (4th Cir. 1989).            “Rather, the nature of the act

performed is controlling.”     Id.

     Here, the evidence is insufficient for a finding that Stalls

was acting under color of state law when he entered White’s garage

and photographed the mower.     There is no evidence that Stalls was

on duty on the day in question, nor is there any indication that

he was wearing his uniform, driving his patrol car, or exhibiting

any other outward manifestation of state authority. Indeed, Stalls

                                     54



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 54 of 112
has testified -- and White does not dispute -- that Stalls and his

wife stopped by the Whites’ house on their way home from a shopping

trip on a Saturday, with their kids in tow, because of Christina

White’s request to care for the Whites’ dogs.              (Docs. 128-2 at

23:21-24:16; 128-3 ¶ 3.)

       The most important consideration is the nature of the act

performed.     Revene, 882 F.2d at 872.      Here, too, Stalls’s actions

do not suggest he was acting under color of state law.                Stalls

entered the garage with his wife where the Whites kept their dog

food, noticed the mower partly covered by a sheet, removed the

sheet and sat on the mower, and then took a picture of the mower’s

VIN.    (Doc. 128-2 at 23:5-11, 25:25-27:8.)        Such acts do not have

a “sufficiently close nexus” with the state to be “fairly treated

as that of the State itself.”        Rossignol, 316 F.3d at 523.       There

is no evidence of any sort of “systematic, carefully-organized

plan” by state officials.        Cf. id. at 523-25 (off-duty sheriff’s

deputies acted under color of state law when they organized a

coordinated effort to buy up newspapers with the sole intention to

suppress speech critical of the sheriff).           Nor did Stalls summon

other officers for assistance in searching White’s house. 27             Cf.

United States v. Tarpley, 945 F.2d 806, 809 (5th Cir. 1991) (off-


27
  In his complaint, White alleges that multiple GSCO officers, including
Stalls, entered his house and searched it without a warrant. (Doc. 81
¶ 141.) He has come forward with no evidence for this allegation and
has abandoned it in his briefing.


                                      55



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 55 of 112
duty deputy acted under color of state law in assaulting victim

when, in significant part, he called another police officer for

assistance and identified the officer as an ally because “[t]he

presence of police and the air of official authority pervaded the

entire incident”).

     Perhaps   most     importantly,     Stalls   was   present    in    White’s

garage because of his personal status as White’s brother-in-law

and stepbrother, not because of his status as a police officer.

In other words, the entry into the garage and actions therein were

not “misuse[s] of power [Stalls] possessed by virtue of state law”

but a “purely personal pursuit.”            Cf. Jones v. Prince George’s

Cnty., No. CIV.A. AW-04-1735, 2005 WL 1074353, at *3 (D. Md. Apr.

28, 2005) (emphasis added) (noting that it is only “the misuse of

power possessed by virtue of state law, as opposed to a ‘purely

personal pursuit,’ [that] falls within the scope of Section 1983”)

(quoting Revene, 882 F.2d at 872); Nexus Servs., Inc. v. Vance,

No. 5:17-CV-00072, 2018 WL 542977, at *4 (W.D. Va. Jan. 24, 2018)

(off-duty police officer’s trespass onto company property was

“purely private” and not because of her capacity as an officer).

As the Fourth Circuit has admonished, “where the action arises out

of purely personal circumstances, courts have not found state

action even where a defendant took advantage of his position as a

public   officer   in   other   ways.”      Rossignol,    316     F.3d   at   524

(collecting cases); see also Screws v. United States, 325 U.S. 91,

                                       56



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 56 of 112
111 (1945) (“[A]cts of officers in the ambit of their personal

pursuits are plainly excluded” from § 1983 liability); Bonenberger

v. Plymouth Twp., 132 F.3d 20, 24 (3d Cir. 1997) (“[A] state

employee who pursues purely private motives and whose interaction

with the victim is unconnected with his execution of official

duties does not act under color of law.”).             White himself claims

that Stalls’s actions were motivated out of jealousy toward White.

(Doc. 81 ¶¶ 33, 103.)         Perhaps.       But the fact that Stalls is

employed as a sheriff’s deputy does not render every action he

takes in his personal capacity one conducted under color of state

law.    Such private, personal disputes, divorced from any nexus to

the state, are beyond the scope of § 1983.

       Because Stalls was not acting under color of state law when

he entered White’s garage, White cannot sustain his § 1983 claim

against him. Stalls’s motion for summary judgment as to this claim

will therefore be granted.

                  e.   Sheriff Barnes and Travelers

       The sole remaining claim seeks to hold Sheriff Barnes liable

for    Stalls’s   actions   under   a    theory   of   respondeat   superior.

Travelers Casualty & Surety Company of America is also named as a

Defendant as the issuer of the Sheriff’s surety bond.

       The doctrine of respondeat superior imposes liability on an

employer for torts committed by its employees who are acting within

the scope of their employment.           Matthews v. Food Lion, LLC, 695

                                        57



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 57 of 112
S.E.2d 828, 830 (N.C. Ct. App. 2010).                    For respondeat superior

liability to be imposed, the employee’s wrongful act must generally

be either (1) expressly authorized by the employer; (2) committed

within the scope of the employee’s employment and in furtherance

of the employer’s business; or (3) ratified by the employer.                          See

BDM   Invs.      v.   Lenhil,   Inc.,     826   S.E.2d    746,     764   (N.C.       2019)

(citations omitted).            In addition, the employee must have been

operating within the scope of his or her employment at the time of

the incident.         Matthews, 695 S.E.2d at 831; Troxler v. Charter

Mandala Ctr., 365 S.E.2d 665, 668 (N.C. Ct. App. 1988) (“To be

within the scope of employment, an employee, at the time of the

incident, must be acting in furtherance of the principal’s business

and   for     the     purpose      of    accomplishing     the       duties     of    his

employment.”).          In   contrast,      liability    is    not    imposed    on    an

employer when an employee is “engaged in some private matter of

his   own   or    outside    the    legitimate    scope       of   his   employment.”

Matthews, 695 S.E.2d at 831 (quoting Van Landingham v. Singer

Sewing Machine Co., 177 S.E. 126, 127 (N.C. 1934)).

      In his complaint, White alleges that Stalls’s trespass was

“imputable to Defendant Sheriff Barnes as the trespass was done

during the course and scope of agency and done in furtherance of

Sheriff Barnes’ business.”              (Doc. 81 ¶ 200.)      However, for reasons

discussed in addressing White’s § 1983 claim against Stalls, there

is no evidence to support the contention that Stalls was acting

                                           58



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 58 of 112
within the scope of his employment at the time he entered White’s

garage.      Nor is there any evidence that Sheriff Barnes expressly

authorized or ratified that act -- or, for that matter, that he

was even aware of it.         And, indeed, White seems to acknowledge as

much    in   his   response   brief:       in   addressing   whether   Stalls     is

entitled to public official immunity, White states “Defendant

Stalls is also not entitled to public officials’ immunity as to

the trespass claim because his actions were clearly outside the

scope of his official duties . . . and there was no investigation

into Plaintiff at this point pursuant to which Defendant Stalls

could be acting in any official capacity.”                 (Doc. 150 at 4.)       In

addressing      this     specific    claim,        White   merely   states      that

“[b]ecause Plaintiff’s trespass claim against Defendant Stalls is

not subject to summary judgment, the respondeat superior claim

against      Defendant   Barnes     must    also    survive.” 28    (Id.   at    7.)

However, there is no evidence that Stalls was acting within the

scope of his employment, as must be shown for respondeat superior

liability to be imposed on Sheriff Barnes.                     Stalls’s actions

therefore cannot be not imputed to Sheriff Barnes, and Barnes’s



28
   White argues elsewhere that trespass is an intentional tort. (See
Doc. 150 at 5.) This undermines his argument here, since an intentional
tort is rarely -- although not never -- considered to be within the scope
of employment for respondeat superior purposes. See Borneman v. United
States, 213 F.3d 819, 828 (4th Cir. 2000) (observing that under North
Carolina law “an intentional tort is rarely considered to be within the
scope of an employee’s employment,” although noting further that
“‘rarely’ does not mean ‘never’”) (citation omitted).

                                           59



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 59 of 112
motion for summary judgment as to this claim will be granted.

             3.     Greensboro Defendants

     White    has    four    remaining   claims   against   the   Greensboro

Defendants: state-law trespass and conspiracy claims against all

Greensboro Search Officers who participated in the March 6 search

of White’s residence; a state-law malicious prosecution claim

against James Schwochow; and a § 1983 claim for unlawful seizure

against Deputy Chief James Hinson in his individual capacity.

                    a.    Trespass

     White argues that the Greensboro Search Officers trespassed

when they entered his house to retrieve GPD property on March 6

while the search warrant was being executed by the SBI and RPD.

     A North Carolina trespass claim has three elements: “(1)

possession of the property by plaintiff when the alleged trespass

was committed; (2) an unauthorized entry by defendant; and (3)

damage to plaintiff.”            Singleton, 588 S.E.2d at 874 (citation

omitted).     At issue here is the second element, an unauthorized

entry.   The Greensboro Search Officers argue that they were at

White’s house with consent and legal privilege, and that they are

entitled to public official immunity.         (Doc. 137 at 27.)

     As to consent, the Greensboro Search Officers first argue

that they had consent from the other law enforcement agencies to

collect GPD property while a search under a lawful warrant was

being executed.          (Id.)   They cite no authority that an agency

                                       60



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 60 of 112
executing a search warrant can give permission to officers from

another agency to enter the property, and the court is not aware

of any.   In North Carolina, a search warrant “may be executed by

any   law-enforcement    officer   acting    within    his   territorial

jurisdiction, whose investigative authority encompasses the crime

or crimes involved.”      N.C. Gen. Stat. § 15A-247.          This would

encompass the GCSO, as White’s house was in Guilford County, and

the SBI, which enjoys statewide jurisdiction, see N.C. Gen. Stat.

§ 143B-917.    It would also cover the RPD, which applied for and

obtained the search warrant to search for items related to the

theft of lawn mowers.      However, it would not cover a different

agency that sought to enter and retrieve different property.          Cf.

United States v. Sanchez, 509 F.2d 886, 889 (6th Cir. 1975) (search

warrant obtained by state officers to search for narcotics “could

not be used to validate the entrance of a federal officer having

both probable cause and the opportunity to obtain a separate

warrant to search for different items of property”).

      The Greensboro Search Officers also argue that they had

consent from Christina White to collect GPD property.          (Doc. 137

at 27-28.)    “[C]onsent is a defense to a claim of trespass.”       Food

Lion, Inc. v. Cap. Cities/ABC, Inc., 194 F.3d 505, 517 (4th Cir.

1999) (citing Miller v. Brooks, 472 S.E.2d 350, 355 (N.C. Ct. App.

1996)).   GPD Lieutenant Raines says he “approached Plaintiff’s

wife and asked for her consent” and that Christina White “gave her

                                   61



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 61 of 112
consent . . . for GPD to collect and remove the GPD property.”

(Doc. 157-1 at 4.)      However, Christina White testified in her

deposition that she never gave Raines, who was the first GPD

officer to arrive at the White’s house and the first to speak to

her, permission to look for GPD equipment.       (Doc. 152-2 at 17:21-

24.)    She further states that GPD officers were already looking

for GPD equipment in her house before they spoke to her.          (Id. at

18:2-3.)     This is seemingly confirmed by Raines himself, who

acknowledges that the SBI and RPD first escorted him to the master

bedroom where he saw GPD property, and then he asked Christina

White for consent to collect GPD property.          (Doc. 157-1 at 4.)

At this point there is at least a genuine dispute as to whether

the GPD had consent to enter White’s residence to collect GPD

property.

       The Greensboro Search Officers next argue that they had a

legal privilege to be at White’s house.          (Doc. 137 at 28-30.)

White contends that finding a legal privilege here would require

an extension of North Carolina law, and would not be appropriate

in any event on these facts.

       “As an affirmative defense to trespass, a defendant may assert

that its entry onto plaintiff’s land ‘was lawful or under legal

right.’”    CDC Pineville, LLC v. UDRT of N.C., LLC, 622 S.E.2d 512,

518 (N.C. Ct. App. 2005) (quoting Singleton, 588 S.E.2d at 874).

The Greensboro Search Officers acknowledge that finding a legal

                                   62



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 62 of 112
privilege under these facts would require an extension of North

Carolina law.       (See Doc. 137 at 28 (“North Carolina appellate

courts do not appear to have addressed a trespass under these

specific facts.”).)        The court declines to do so at this time.        As

a federal court applying North Carolina law, this court is obliged

to apply the jurisprudence of North Carolina’s highest court, the

Supreme Court of North Carolina.            See Private Mortg. Inv. Servs.,

Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir.

2002).    When that court has not spoken directly on an issue, this

court must “predict how that court would rule if presented with

the issue.”      Id.   The decisions of the North Carolina Court of

Appeals are the “next best indicia” of what North Carolina’s law

is, though its decisions “may be disregarded if the federal court

is convinced by other persuasive data that the highest court of

the state would decide otherwise.”           Id. (quoting Liberty Mut. Ins.

Co. v. Triangle Indus., Inc., 957 F.2d 1153, 1156 (4th Cir. 1992)).

In predicting how the highest court of a state would address an

issue, this court “should not create or expand a [s]tate’s public

policy.”    Time Warner Entm’t-Advance/Newhouse P’ship v. Carteret-

Craven Elec. Membership Corp., 506 F.3d 304, 314 (4th Cir. 2007)

(alteration and quotation omitted).             Here, prior North Carolina

cases that discuss whether a defendant’s trespass was “lawful or

under    legal    right”    are   generally     limited   to   situations   of

contractual      authorization    or   express    easements.      See,   e.g.,

                                       63



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 63 of 112
Singleton, 588 S.E.2d at 874 (utility company lacked contractual

authorization to enter plaintiff’s land to repair power lines);

Dempsey v. Silver Creek Homeowners Ass’n, Inc., 647 S.E.2d 689

(N.C. Ct. App. 2007) (express easement in deed permitted homeowners

association to enter plaintiff’s land to landscape).

       Defendants cite to the Restatement of Torts § 198 as well as

cases in other jurisdictions for the proposition that an actor has

a legal privilege to enter another’s land at a reasonable time and

manner to recover personal property.            (Doc. 137 at 28-29.)         But

§ 198 by its express terms applies to situations in which the

property “has come upon the land otherwise than with the actor’s

consent.”     Restatement (Second) of Torts § 198 (1965). 29         Here, the

property    GPD   initially   sought    to    recover   --   and   which   could

therefore be the basis of any reason to enter White’s home -- was

White’s GPD-issued equipment, which the officers at the time

believed White possessed merely by virtue of his employment as a

GPD officer.      They had no inkling that he may have possessed more

than what had been issued him.              The Greensboro Search Officers

surely were not authorized to enter White’s home without permission

to gather his work-related equipment merely because he had been



29
  In full, § 198 reads: “One is privileged to enter land in the possession
of another, at a reasonable time and in a reasonable manner, for the
purpose of removing a chattel to the immediate possession of which the
actor is entitled, and which has come upon the land otherwise than with
the actor’s consent or by his tortious conduct or contributory
negligence.”

                                       64



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 64 of 112
told moments before that his employment had been terminated.

Contrary to GPD’s argument (Doc. 157 at 3), the fact that the

Greensboro Search Officers eventually discovered allegedly stolen

GPD property, which would be present at White’s house without GPD

consent, does not change the analysis because that property was

discovered after GPD entered White’s house.       Thus, even were North

Carolina courts to adopt § 198, it would not apply to these facts.

The cases Defendants cite are similarly distinguishable. Cf. State

v. Logsdon, 827 N.E.2d 869, 872 (Ohio App. 2005) (overturning

criminal trespass conviction when protestor, after his sign was

stolen without his consent and reasonably concerned the sign would

be destroyed, entered a clinic and quickly and peaceably retrieved

the sign).

     Finally, the Greensboro Search Officers argue they enjoy

public official immunity against White’s trespass claim.            (Doc.

137 at 31-34.)

     A public official is entitled to immunity from suit in his

individual capacity unless he “engaged in discretionary actions

which were allegedly: (1) corrupt; (2) malicious; (3) outside of

and beyond the scope of his duties; (4) in bad faith; or (5)

willful and deliberate.”    Smith v. Jackson Cnty. Bd. of Educ., 608

S.E.2d 399, 411 (N.C. Ct. App.      2005) (citation omitted).

     As this court observed in its prior opinion, White does not

allege   that    the   Greensboro   Search   Officers    were   corrupt,

                                    65



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 65 of 112
malicious,     acting    in   bad    faith,    or    acting    willfully    and

deliberately. Rather, he alleges that the officers knowingly acted

outside the scope of their duties by operating outside their

jurisdiction with no lawful basis to be present at White’s house.

White, 408 F. Supp. 3d at 705–06.          The Greensboro Search Officers

now argue that they did not participate in the search or “seize”

any property.     (Doc. 137 at 32-33.)        But that is beside the point.

White’s claim is for trespass. The issue is whether the Greensboro

Search Officers made an “unauthorized entry” into White’s house

for purposes of common law trespass, not what they did when they

were there.      See Singleton, 588 S.E.2d at 874.            For the reasons

discussed, there is at least a genuine dispute as to whether the

GPD had any lawful right to be present at White’s house.                    The

Greensboro Search Officer’s motion for summary judgment as to

White’s trespass claim will therefore be denied.

                   b.    Causation

       The Greensboro Search Officers also argue that, even if they

could    be   liable    for   trespass,    partial    summary    judgment    is

appropriate on White’s damages claim because the trespass did not

cause White’s alleged damages. 30         (Doc. 137 at 44-46.)

       “North Carolina courts have concluded that a trespasser ‘is



30
   The Greensboro Defendants make the same argument about White’s
malicious prosecution claim against Schwochow.    Because the court is
granting the motion for summary judgment as to that claim, it need not
consider the alternative argument about causation.

                                      66



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 66 of 112
liable for all damage proximately resulting from his wrongful

entry.’”   Food Lion, Inc. v. Cap. Cities/ABC, Inc., 964 F. Supp.

956, 960 (M.D.N.C. 1997) (quoting Smith v. VonCannon, 197 S.E.2d

524, 528 (N.C. 1973)). Nominal damages are available in a trespass

action.    See VonCannon, 197 S.E.2d at 528.       As White points out

(Doc. 154 at 13), proximate cause is generally a question of fact

for the jury.    See Hampton, 838 S.E.2d at 655 (“‘[W]hat is the

proximate cause of an injury is ordinarily a question for the jury

. . . It is to be determined as a fact, in view of the circumstances

of fact attending it.’”) (quoting Conley, 29 S.E.2d at 742). Given

this, the court will deny the motion for summary judgment on this

ground.    It will be up to the jury to determine whether the

Greensboro Search Officers trespassed and, if so, what, if any,

injury was caused by it.

                c.   Conspiracy

     White’s other remaining claim against all the Greensboro

Search Officers is for civil conspiracy.

     For a civil conspiracy under North Carolina law, White must

prove “(1) an agreement between two or more individuals; (2) to do

an unlawful act or to do a lawful act in an unlawful way; (3)

resulting in injury to plaintiff inflicted by one or more of the

conspirators; and (4) pursuant to a common scheme.”          Strickland,

669 S.E.2d at 72. Because a conspiracy claim alone is insufficient

to impose civil liability, the Defendants subject to the claim

                                   67



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 67 of 112
must also have caused an injury pursuant to a wrongful act done in

furtherance of the conspiracy.           See Krawiec v. Manly, 811 S.E.2d

542, 550-51 (N.C. 2018).          In other words, “A claim for conspiracy

. . . cannot succeed without a successful underlying claim.”                   Jay

Grp., Ltd. v. Glasgow, 534 S.E.2d 233, 236 (N.C. Ct. App. 2000).

Here, because the court is denying Defendants’ motion for summary

judgment as to the trespass claim against all Greensboro Search

Officers, that trespass claim is the necessary predicate.

       However, a successful conspiracy claim also requires proof of

an agreement between two or more persons to do a wrongful act in

furtherance of the conspiracy.                As discussed in addressing the

GCSO    Defendants’    motion      for   summary      judgment,    while    “civil

liability for conspiracy may be established by circumstantial

evidence, the evidence of the agreement must be sufficient to

create more than a suspicion or conjecture in order to justify

submission of the issue to a jury.”              Dickens, 276 S.E.2d at 337.

       The Greensboro Search Officers have put forward evidence that

they were present at White’s house almost entirely in response to

direct    instructions     from    their       superiors. 31      These    officers


31
   The one exception is Williamson, who seemingly reported to White’s
house on his own volition after speaking with Raines who needed
assistance identifying SRT gear. (Doc. 137-14 at 4.) The specific facts
are laid out in Part I.A, but to recap: Raines reports that he “was made
aware that Mr. White was terminated and instructed to respond to his
residence . . . to collect his gear.” (Doc. 137-10 at 15.) He instructed
Barham to come with him. (Id.; Doc. 137-12 at 3.) Similarly, Williamson
instructed Lowe to come to White’s house to identify SRT sniper


                                         68



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 68 of 112
generally state that they were not aware that White had been fired

or that a search warrant was being executed until that day.            For

example, Schwochow states his supervisor, Sigmon, did not explain

to him that White was fired and arrested until they were on their

way to White’s house.    (Doc. 137-20 ¶ 5.)    Similarly, Raines states

that on March 6 he was “made aware” that White was terminated,

“instructed to respond to his residence,” and “informed” that

officers from other agencies would be present executing a search

warrant.    (Doc. 137-10 at 15.)

       In response, White points to two pieces of what he categorizes

as “circumstantial evidence” of a conspiracy.          (Doc. 154 at 12-

13.)     The first is the fact that Hampshire’s operations plan

states, on the penultimate page, “During the search any Greensboro

issued equipment located should be reported to Sgt. Hampshire, who

will notify Lt. Coates to have GPD personnel respond and collect

the equipment.”      (Doc. 139 at 11.)        The second is Hampshire

testifying that, at some point, “two GPD officers” looked at his

search warrant and concluded that it covered GPD equipment.          (Doc.

140-2 at 124:2-14.)

       On this record, there is no genuine dispute of material fact



equipment. (Docs. 137-14 at 5; 137-15 at 4.) Likewise, GPD’s Property
Crimes division ordered Sigmon to take the next available GPD detective
and report to White’s house. (Doc. 137-18 at 3.)      Sigmon instructed
Schwochow to accompany him. (Id.; Doc. 137-20 ¶ 5.) Finally, Albert
was ordered by her supervisor to go to White’s house. (Doc. 137-21 at
3.)

                                    69



   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 69 of 112
as    to    whether   any   Greensboro   Search   Officer   entered    into   an

agreement with Hampshire, the RPD, or anyone else to trespass on

White’s property.       Hampshire prepared the operations plans, and it

was reviewed by Coates, his supervisor.           (Id. at 89:19-23.)     There

is no evidence that anyone from GPD requested to be included or

was even aware that they were so included.             Nobody from GPD was

present during the March 6 meeting at the SBI office before the

search warrant was executed.         (Docs. 137-2 at 2; 137-4 at 84:21-

22.)       Nor was anyone present at the start of the search.         Hampshire

applied for the search warrant and was responsible for executing

it.    (Docs. 140-2 at 89:24-90:1; 140-12.)           The GPD’s role in the

investigation of the theft of mowers from Scott’s Tractor was, on

the basis of the record before the court, seemingly minimal.

Hampshire recalls only having conversations with a single GPD

officer during the investigation.             (Doc. 140-2 at 73:4-13.)        SBI

Agent Denny recalls only asking GPD for White’s work schedule and

keeping Chief Scott up to date on the investigation.             (Doc. 137-4

at 73:5-23.)       GPD Chief Scott testified that it was on the basis

of the investigating agencies’ determination of probable cause to

arrest White that he decided to fire White.           (Doc. 137-6 ¶¶ 9-11.)

       White’s circumstantial evidence does not create “more than a

suspicion or conjecture” that an agreement existed between the

Greensboro Search Officers and any other Defendant to trespass at



                                         70



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 70 of 112
White’s house. 32       See Dickens, 276 S.E.2d at 337.        The court will

therefore grant the Greensboro Search Officers’ motion for summary

judgment as to the conspiracy claim against them.

                   d.     Malicious Prosecution

       White’s malicious prosecution claim against GPD Detective

James Schwochow centers on the investigation Schwochow performed

into White’s alleged theft of GPD equipment and the SBI’s decision

to pursue felony larceny charges against White, charges that were

eventually resolved in White’s favor. 33

       To bring a claim for malicious prosecution in North Carolina,

White    must   show    that   Schwochow     “(1)   instituted,   procured   or

participated in the criminal proceeding against the plaintiff; (2)

without    probable      cause;   (3)   with   malice;   and   (4)   the   prior

proceeding terminated in favor of the plaintiff.”              Moore v. Evans,

476 S.E.2d 415, 421 (N.C. Ct. App. 1996) (alterations and citation



32
   In his complaint, White alleged that “all” Defendants either held
“personal ill will towards Plaintiff,” or “desired to advance their
careers at all costs . . . regardless of . . . evidence that Plaintiff
was not responsible for the crime.” (Doc. 81 ¶ 257.) White has produced
no evidence of such conclusory allegations.
33The record reflects that the possession of stolen goods and obtaining
property by false pretenses charges related to the mower filed in
Alamance County were dismissed for improper venue. (Doc. 44-7.) The
dismissal contains the following note by the prosecutor: “[I]t has
recently been determined that this defendant’s criminal actions have an
insufficient connection to this county.     Although this defendant did
commit these crimes, the proper venue for these offenses is not in
Alamance County.” (Id.) There is no indication how the felony larceny
charge brought by the SBI in Guilford County was resolved other than the
unchallenged allegation in the complaint that it was eventually resolved
in White’s favor. (Doc. 81 ¶ 98.)

                                        71



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 71 of 112
omitted).

     Schwochow argues that White’s malicious prosecution claim

fails because (1) the SBI made an independent decision to charge

White with felony larceny, (2) probable cause existed to charge

White with felony larceny, and (3) Schwochow did not have the

requisite malice.   (Doc. 137 at 34-40.)    The court need not address

all three elements because, as Schwochow argues, there was probable

cause to support the arrest warrant of White for felony larceny.

     Probable    cause   is    determined   by   a   totality    of   the

circumstances approach.       State v. Benters, 766 S.E.2d 593, 598

(N.C. 2014).    “The test for whether probable cause exists is an

objective one—whether the facts and circumstances, known at the

time, were such as to induce a reasonable police officer to arrest,

imprison, and/or prosecute another.”        Moore, 476 S.E.2d at 422.

Probable cause requires only a “probability or substantial chance

of criminal activity, not an actual showing of such activity.”

Benters, 766 S.E.2d at 598 (citation omitted).         In the malicious

prosecution context, probable cause exists when the facts and

circumstances known to the officer “would induce a reasonable man

to commence a prosecution.”     Turner v. Thomas, 794 S.E.2d 439, 444

(N.C. 2016) (citing Best v. Duke Univ., 448 S.E.2d 506, 510 (N.C.

1994)).     The fact that White’s criminal charges were eventually

dropped does not automatically “negate the existence of probable

cause at the time prosecution was commenced.” Id. at 445 (citation

                                   72



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 72 of 112
omitted).

      White argues that “[a]lthough Defendant Schwochow may have

produced a lengthy investigatory file . . . he in fact performed

little to no independent investigation.”           (Doc. 154 at 9-10.)       It

is not clear what White means by this.            Schwochow was present at

the March 6 search of White’s house at which multiple GPD officers

expressed   their   belief   that   White   appeared     to    have   more   GPD

equipment than a typical GPD officer would be assigned.                  (See,

e.g., Docs. 137-10 at 16-21; 137-14 at 4-5.)                  As part of his

subsequent investigation, Schwochow spoke to at least five GPD

officers who were knowledgeable or had documentation about what

equipment White had and had not been assigned, and the value of

that equipment.     (Doc. 137-20 ¶ 14.)         He concluded that the value

of the recovered GPD property was over $26,000.           (Docs. 137-10 at

2; 137-27 at 2.)     He also received a letter from the owner of the

store that sold custom-made bicycles to GPD, which stated, “These

bicycles were unique, not supplied to any other customers in their

make up.”   (Doc. 137-23.)   The final case file of his investigation

totaled over 100 pages of notes, inventory, and supplemental

reports from the officers involved.         (Doc. 137-24.)

      By time he completed his report, Schwochow would have known

the following:

  •   Equipment of the same type as that used by GPD, including

      ammunition,   ballistic   vests,      a    specialized    bicycle,     and

                                    73



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 73 of 112
    trauma pates, was found at White’s house in excess of what

    White had been issued.             (Doc. 137-20 ¶ 19.)         Multiple GPD

    officers        present   during     the      search   believed      this    was

    excessive equipment and not likely to be privately purchased.

    (See, e.g., Doc. 137-10 at 16-17.)

•   The   equipment        included   GPD-branded      clothing,    as    well    as

    ballistic vests with the names of former GPD officers on the

    inside.    (Docs. 137-12 at 4; 137-25.)            The total value of the

    unissued equipment was over $26,000.

•   The bicycle found in White’s garage was identical to those

    custom-made for GPD and not supplied to any of the bicycle

    dealer’s other customers.             (Doc. 137-23.)         White had been

    assigned a GPD bicycle at one point but had returned it and

    had not been reissued a new one.               (Doc. 137-10 at 11.)

•   White     had    the    opportunity      to    steal   the   excessive       GPD

    equipment.       For example, Williamson told Schwochow that White

    volunteered to drive the SRT truck to training when he was

    not required to, which would have given him the opportunity

    to steal SRT ammunition.            (Id. at 5.)        White had also been

    assigned to the GPD Logistics Department from October 31,

    2016, until he was fired on March 6, 2017, where he had access

    to several areas where GPD equipment was stored.                  (Docs. 137-

    10 at 6, 22; 137-22 ¶ 9.)



                                        74



Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 74 of 112
  •     White had been terminated and arrested for selling a stolen

        commercial lawn mower.

A district attorney and magistrate later reviewed the evidence and

concluded that probable cause existed to arrest White for felony

larceny.      (Docs. 137-4 at 166:12-19; 137-27.)

        White does not appear to dispute these aspects of Schwochow’s

investigation.         Rather, he argues about what Schwochow did not do

-- specifically, that Schwochow “ignored or failed to investigate

numerous areas that could or would have uncovered exculpatory

evidence,” including failing to interview White.                         (Doc. 154 at

10.) However, even assuming that Schwochow -- or, for that matter,

SBI     Agent    Denny       --    could     have   conducted      a    more   thorough

investigation, that does not negate the probable cause established

based    on     the    above      facts.      While   an    officer     cannot   ignore

exculpatory evidence known to him, a failure to pursue potentially

exculpatory leads does not negate probable cause.                        See State v.

Memije, 737 S.E.2d 191 (N.C. Ct. App. 2013) (“Reasonable law

enforcement officers are not required to exhaust every potentially

exculpatory lead or resolve every doubt about a suspect’s guilt

before probable cause is established.” (quoting Wadkins v. Arnold,

214   F.3d      535,   541     (4th   Cir.    2000));      see   also   Torchinsky   v.

Siwinski, 942 F.2d 257, 264 (4th Cir. 1991) (“It will, of course,

always be possible to contend in court that an arresting officer

might have gathered more evidence, but judges cannot pursue all

                                             75



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 75 of 112
the steps a police officer might have taken that might have shaken

his belief in the existence of probable cause.”); Miller v. Prince

George’s Cnty., MD, 475 F.3d 621, 630 (4th Cir. 2007) (“It is also

plain that an officer is not required to exhaust every potentially

exculpatory lead or resolve every doubt about a suspect’s guilt

before probable cause is established.” (quotations and citation

omitted)).

       Here, there is no evidence that Schwochow was aware of any

potentially exculpatory evidence. 34         It is also not necessary to

interview the suspect to establish probable cause.             See McKinney

v. Richland Cnty. Sheriff’s Dep’t, 431 F.3d 415, 418–19 (4th Cir.

2005) (probable cause existed to arrest teacher for assaulting a

student based on victim’s identification of the suspect, even

though officer did not visit crime scene, interview anyone besides

victim and her mother, or discuss the incident with the school’s

representatives).       Finally, while not dispositive, the fact that

both a prosecutor and a neutral magistrate found probable cause

weighs in Schwochow’s favor here.          See Wadkins, 214 F.3d at 541


34 The single example of exculpatory evidence White cites is that GPD
Detective Lindsay Albert reviewed a log of White’s card swipe activity
from November 2016 to March 2017 and did not observe White using his
badge to enter a city building outside normal Monday to Friday business
hours. (Doc. 154 at 10.) It is not immediately clear how this evidence
is exculpatory; White could have stolen GPD equipment during these hours,
as the facts known to Schwochow suggest was possible given that White
was assigned to the GPD Logistics Division.      More importantly, while
this finding appears in Albert’s personal report and is contained in the
case file (see Doc. 137-24 at 73), it is not clear that Schwochow was
personally aware of this fact.

                                      76



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 76 of 112
(in the context of a qualified immunity analysis, concluding that

an officer’s conference with a prosecutor and the “subsequent

issuance of the warrants by a neutral and detached magistrate weigh

heavily toward a finding that [the officer] is immune” from suit);

Smith v. Tilley, No. 2:17-CV-14-FL, 2019 WL 960602, at *6, report

and recommendation adopted, 2019 WL 942964 (E.D.N.C. Feb. 25, 2019)

(“[T]he fact that the officer possessed a warrant issued by a

magistrate     provides    additional      indicia   of   the   existence    of

probable cause.”).

       Because probable cause existed to arrest White for felony

larceny for theft of GPD equipment, therefore, his North Carolina

malicious prosecution claim against Schwochow fails. 35

       Finally, because there is no longer any underlying claim,

White is also unable to maintain his conspiracy claim against

Schwochow. See Krawiec, 811 S.E.2d at 550-51 (N.C. 2018); Glasgow,


35
  White does not argue that Schwochow’s use of evidence obtained from a
possible trespass to establish probable cause is impermissible as fruit
of the poisonous tree so as to give rise to relief in this civil action.
To be sure, the “use of fruits of a past unlawful search or seizure
works no new Fourth Amendment wrong.” United States v. Leon, 468 U.S.
897, 906 (1984) (quotations and alteration omitted); see Lingo v. City
of Salem, 832 F.3d 953, 960 (9th Cir. 2016) (“[N]othing within the fruit-
of-the-poisonous-tree doctrine suggests that an officer must ignore
facts that would give him probable cause to arrest a person merely
because those facts were procured through an unlawful search.”); White,
408 F. Supp. 3d at 694 (“[I]t is clear that the exclusionary rule and
the fruit of the poisonous tree doctrine simply do not apply in civil
cases.”). Further, White also does not argue that Judge Biggs’s opinion
in the federal case, in which she held that the plain view doctrine did
not apply to firearms seized from White’s house during the March 6
search, has any bearing on the probable cause analysis here. Indeed,
that opinion dealt only with the firearms, not the rest of the GPD
equipment found at White’s residence.

                                      77



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 77 of 112
534 S.E.2d at 236 (“A claim for conspiracy . . . cannot succeed

without a successful underlying claim.”). The court will therefore

grant Schwochow’s motion for summary judgment as to the conspiracy

claim as well.

                 e.    Section 1983 Individual Capacity Claim

     GPD Deputy Chief James Hinson moves for summary judgment as

to the sole remaining claim against him -- a § 1983 claim for

unconstitutional seizure in his individual capacity.            (Doc. 102.)

Specifically, Hinson argues that he is entitled to summary judgment

because the evidence shows he neither arrested nor handcuffed

White, that he merely assisted other officers in their lawful

arrest   of   White,   and   that   he    had   sufficient   information   to

determine there was probable cause to arrest White. Alternatively,

Hinson argues that even if he could be found liable for an

unconstitutional seizure, he is entitled to at least partial

summary judgment on White’s damages claim.            (Doc. 103 at 8-10.)

White contends that even if Hinson did not personally handcuff

him, he still “seized” him without probable cause.             (Doc. 111 at

4-9.)

     To state a § 1983 claim for an unconstitutional seizure, an

officer must have “seized a plaintiff pursuant to legal process

that was not supported by probable cause and . . . the criminal

proceeding must have terminated in the plaintiff’s favor.”           White,

408 F. Supp. 3d at 701 (quoting Burrell v. Virginia, 395 F.3d 508,

                                     78



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 78 of 112
514 (4th Cir. 2005)) (alterations omitted).

     The court can assume, without deciding, that White was seized

by Hinson for purposes of this claim, because White has failed to

satisfy the second element of an unconstitutional seizure -- lack

of probable cause.

     In   its   prior   opinion,    this   court   found   that    the   facts

supporting the arrest warrant of White gave rise to probable cause,

and thus granted a motion to dismiss the malicious prosecution

claim against BPD Detective Cody Westmoreland, who authored the

arrest warrant.    See id. at 713.     In other words, sufficient facts

existed for a reasonable person in Westmoreland’s position to

believe White had committed the crimes alleged.              Of particular

importance were the facts provided by the Terrys, including how

the Terrys had purchased a mower from White, suspected it was

stolen, reported it to the Durham County Sheriff’s Office, and

identified White as the seller; how the VIN the Terrys provided

indicated that the mower was stolen; and how the location where

White reported he had purchased the mower was not large enough for

the sale he described and the retailer did not believe he would

have permitted such a sale.        Id. at 698, 713.

     However, the court was unable to conclude at that time that

Officer Hinson had probable cause to arrest White.                Id. at 702.

At that point, the court only had a portion of the arrest warrant;

it did not have the full arrest warrant, including any affidavit

                                     79



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 79 of 112
setting forth the factual basis for a determination of probable

cause.      Id. at 701.         This was not a problem for Westmoreland, who

was   actively      involved       in   the    investigation      of    White    and    had

personal knowledge of the facts giving rise to probable cause.

Id. at 713 n.27.         But Hinson was not involved in the investigation,

and the record did not reflect at that stage what facts were known

to him.      Id.    Hinson had apparently reviewed the unissued arrest

warrant, but he could not rely on it because White was arrested

before the magistrate signed the warrant and this court was not in

position to have independently reviewed the basis for the arrest

warrant.      See id. at 702.           Accordingly, the court denied Hinson’s

motion to dismiss White’s malicious prosecution claim.                          Id.

      The     record       is    now    more       developed,     albeit    with       some

limitations.         Specifically, it appears that there is no “full

arrest warrant” that would include an affidavit establishing the

factual basis for probable cause.                      (See Doc. 103 at 20 n.3

(“Discovery        has    not    revealed      any    affidavit    provided       to    the

magistrate for Plaintiff’s arrest.                   Rather, the factual basis for

the arrest likely was presented orally to the magistrate.                         This is

the common practice for state crimes.”).)                  As such, Hinson relies

on the facts developed in discovery.

      The    court       has    already   determined      that    the    investigating

agencies had probable cause to arrest White.                           Hinson has now

established that the investigating agents from the RPD and SBI

                                              80



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 80 of 112
informed GPD Chief Scott of the basis for their probable cause,

who in turn informed Hinson of the same and directed Hinson to be

present at the March 6 termination meeting after which the RPD and

SBI would arrest White.        (Doc. 103-1 ¶¶ 9, 14-16.)       Accordingly,

on the date of the arrest, Hinson knew that nine lawn mowers had

been stolen from Scott’s Tractor in August 2016, that the Terrys

had purchased a mower from White in September 2016, that the VIN

was missing from the mower the Terrys purchased, that the VIN White

provided the Terrys belonged to a different mower, and that the

RPD had investigated the location where White said he purchased

the mower and concluded it could not accommodate the sale he

described.      (Id. ¶ 7.)    In other words, Hinson was aware of the

same facts as the investigating agents that this court found

established probable cause to arrest White.           An arresting officer

is permitted to rely on the valid probable cause determination of

an    instructing   officer    or   another   law   enforcement   agency     in

effectuating an arrest.        See United States v. Laughman, 618 F.2d

1067, 1072 (4th Cir. 1980) (“[S]o long as the officer who orders

an arrest or search has knowledge of facts establishing probable

cause, it is not necessary for the officers actually making the

arrest or conducting the search to be personally aware of those

facts.”); United States v. Ittenbach, No. 5:14-CR-268-FL, 2015 WL

6455354, at *1, *7 (E.D.N.C. Oct. 26, 2015) (no unlawful seizure

when, after a six-month investigation into the defendant, an FBI

                                      81



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 81 of 112
agent directs a Highway Patrol trooper to effectuate a traffic

stop,   because   “the   officer    with   probable   cause   relayed   the

existence of his probable cause to the agency or officers that

effected the seizure”).

     In response, White points to the declaration of Anita Holder,

a former GPD police officer, to argue that there remains an issue

of material fact as to the existence of probable cause.             (Docs.

111 at 9; 111-2.)    In relevant part, she concludes, upon a review

of some portion of the investigative materials, that, “In my

opinion based upon my extensive experience as a law enforcement

officer, a reasonable officer in Defendant Hinson’s position . . .

knew or should have known that probable cause did not exist to

arrest Plaintiff on March 6, 2017.”        (Doc. 111-2 ¶ 24.)    But, while

Defendants   argue   that   there   are    various    problems   with   this

contention (Doc. 112 at 9-12), the fundamental problem is that

where the material facts are undisputed, whether probable cause

exists is ultimately a legal question, not one of expert opinion

to which a court would defer.        S.P. v. City of Takoma Park, Md.,

134 F.3d 260, 272 (4th Cir. 1998) (“When, as in this case, there

is no genuine issue of material fact, the existence of probable

cause becomes a purely legal question.”); Swick v. Wilde, No. 1:10-

CV-303, 2012 WL 3780350, at *7 (M.D.N.C. Aug. 31, 2012) (“In the

absence of factual disputes, the determination of probable cause

is a question of law.”); United States v. Barile, 286 F.3d 749,

                                     82



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 82 of 112
760 (4th Cir. 2002) (“[T]estimony offering nothing more than a

legal conclusion -- i.e., testimony that does little more than

tell the jury what result to reach -- is properly excluded.”).

White does not dispute any of the underlying facts; he (and Holder)

simply argue that they do not amount to probable cause.             However,

this court previously concluded that probable cause existed to

support the arrest warrant.          The evidence before the court now

shows that Hinson was aware of the same facts.            He therefore had

probable cause to justify White’s arrest.

     Because the court has found that the arresting officers had

probable cause irrespective of their alleged failure to consider

the facts relied upon by Holder, Hinson is entitled to summary

judgment on this claim.

             4.     Reidsville Defendants

     White    has    six   claims   against   the   Reidsville   Defendants:

Hampshire, Coates, Chief Hassell, and the City of Reidsville.

White alleges that the Reidsville Defendants violated his Fourth

and Fifth Amendment rights in both their official and individual

capacities,       maliciously   prosecuted     him,    trespassed   on   his

property, and conspired against him.           Alternatively, he alleges

that the Reidsville Defendants violated his rights under the North

Carolina Constitution.       The claims will be considered in turn.




                                      83



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 83 of 112
                 a.     Section 1983 Official Capacity Claims

       White alleges that all Reidsville Defendants, acting in their

official capacities, deprived him of his Fourth and Fifth Amendment

rights pursuant to § 1983. (Doc. 81 ¶¶ 119-125.)            The Reidsville

Defendants respond that White cannot establish an unlawful custom,

policy, or practice to establish municipal liability; that White

cannot establish an underlying deprivation of his constitutional

rights; and that the claims against the individual Reidsville

Defendants in their official capacities are duplicative of those

alleged against the City of Reidsville.          (Doc. 140 at 16-26, 40-

41.)

       White’s Fourth Amendment claim alleges that the Reidsville

Defendants    “falsely    arrested     Plaintiff    and    provided     false

information that resulted in unreasonable, illegal searches and

seizures of his person and his property.”          (Doc. 81 ¶ 120.)    Apart

from a general reference to a due process violation, White does

not further articulate his Fifth Amendment claim.           (Id.)     As this

court observed in its prior opinion, “Due process claims under the

Fifth Amendment apply to federal actors, whereas due process claims

under the Fourteenth Amendment apply to state actors. The standard

of review for the two types of due process challenges does not

differ.   The court therefore construes White’s Fifth Amendment due

process    challenges    as   being    brought     under   the   Fourteenth

Amendment’s due process clause.”           White, 408 F. Supp. 3d at 691

                                      84



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 84 of 112
(citing United States v. Al-Hamdi, 356 F.3d 564, 573 n.11 (4th

Cir. 2004)).

     As a threshold matter, the claims against Hampshire, Coates,

and Hassell in their official capacities must be dismissed because

suits against governmental officers in their official capacity are

treated as suits against the government.             See Hafer v. Melo, 502

U.S. 21, 25 (1991) (“Because the real party in interest in an

official-capacity suit is the governmental entity and not the named

official, the entity’s ‘policy or custom’ must have played a part

in the violation of federal law.”) (quotation omitted).                          White

acknowledges    that   his     official    capacity        §    1983    claims    are

duplicative of his claim against the City of Reidsville. (Doc. 151

at 5.)    It is to that claim the court now turns.

     In    enacting § 1983,     Congress       did   not       intend    to   impose

liability on a municipality for a violation of a plaintiff’s

constitutional rights unless deliberate action attributable to the

municipality itself was the “moving force” behind the plaintiff’s

deprivation.    Bd.    of    Cnty.   Comm’rs    of   Bryan      Cnty.,    Okla.    v.

Brown, 520 U.S. 397 (1997) (citing Monell v. Dep’t of Soc. Servs.

of City of N.Y., 436 U.S. 658, 694 (1978)).           To succeed on a § 1983

claim against a municipality or municipal agency, a plaintiff must

demonstrate a constitutional violation as a result of an official

policy, practice, or custom.         Monell, 436 U.S. at 694.             A policy,

practice, or custom for which a municipality may be held liable

                                      85



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 85 of 112
can arise in four ways: “(1) through an express policy, such as a

written ordinance or regulation; (2) through the decisions of a

person with final policymaking authority; (3) through an omission,

such as a failure to properly train officers, that manifests

deliberate indifference to the rights of citizens; or (4) through

a practice that is so persistent and widespread as to constitute

a custom or usage with the force of law.”                       Lytle v. Doyle, 326

F.3d 463, 471 (4th Cir. 2003) (alterations and quotations omitted).

       There is no evidence of an express policy, omission, or

widespread practice amounting to a custom or usage with the force

of    law   on     the   part   of   the    City       of   Reidsville      to    commit

constitutional violations.             Indeed, White’s claims arise out of

actions taken against him specifically; he has not alleged or

produced     any    evidence    that     any    of    the   Reidsville      Defendants

regularly     engaged     in    similarly       unlawful     conduct   as    to    other

citizens.

       In his response in opposition to the Reidsville Defendants’

motion for summary judgment, White argues that Reidsville is liable

through the decisions of Hassell who, as chief of police of RPD,

is a person with “final policymaking authority.”                    (Doc. 151 at 6-

7.)      Specifically,      White    argues,      “The      presence   of    Defendant

Hassell, a person with final policymaking authority on behalf of

Defendant        Reidsville,    during     the       unlawful    search     should   be

directly attributable to Defendant Reidsville.”                    (Id. at 7.)

                                           86



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 86 of 112
       The court need not determine whether Hassell qualifies as a

person with “final policymaking authority” under relevant state

law or if his mere presence at the search of White’s house --

absent     any    other    evidence      that   he     participated      in    the

investigation, search, or arrest of White -- is sufficient for

municipal liability, because White cannot establish a violation of

his constitutional rights. See Lytle, 326 F.3d at 471 (“To prevail

on a § 1983 claim, [plaintiffs] must show that (1) they were

deprived of a federal statutory or constitutional right; and (2)

the deprivation was committed under color of state law.”).

       The core issue -- for this, and, as will be seen, for several

other claims -- is whether probable cause existed to support

White’s arrest and the search of his house in connection with the

crimes of obtaining property by false pretenses and possession of

stolen goods. 36    See Evans v. Chalmers, 703 F.3d 636, 654 (4th Cir.

2012) (existence of probable cause forecloses unlawful search and

seizure claims).

       Probable    cause   to   search    exists     when   there   is   “a   fair


36 The elements of obtaining property by false pretenses are: “(1) a
false representation of a subsisting fact or a future fulfillment or
event, (2) which is calculated and intended to deceive, (3) which does
in fact deceive, and (4) by which one person obtains or attempts to
obtain value from another.” State v. Ricks, 781 S.E.2d 637, 643 (N.C.
Ct. App. 2016); N.C. Gen. Stat. § 14-100(a). The elements of possession
of stolen goods are: “(1) possession of personal property; (2) which has
been stolen; (3) the possessor knowing or having reasonable grounds to
believe the property to have been stolen; and (4) the possessor acting
with a dishonest purpose.” State v. Tanner, 695 S.E.2d 97, 100 (N.C.
2010); N.C. Gen. Stat. § 14-71.1.

                                         87



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 87 of 112
probability that contraband or evidence of a crime will be found

in a particular place.”          Illinois v. Gates, 462 U.S. 213, 238

(1983).      Probable cause to arrest exists “when the facts and

circumstances within the officer’s knowledge . . . are sufficient

to warrant a prudent person, or one of reasonable caution, in

believing,    in   the   circumstances    shown,   that    the   suspect   has

committed . . . an offense.”        Wilson v. Kittoe, 337 F.3d 392, 398

(4th Cir. 2003) (citation omitted).

      “Probable    cause    is    determined    by    a     ‘totality-of-the

circumstances’ approach.”        Smith v. Munday, 848 F.3d 248, 253 (4th

Cir. 2017) (quoting Gates, 462 U.S. at 230).              It is an objective

standard.    United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998)

(en banc).    A court must consider “the facts within the knowledge

of the arresting officers to determine whether they provide a

probability on which reasonable and prudent persons would act.”

Id.   “Probable cause is not a high bar.”            D.C. v. Wesby, 138 S.

Ct. 577, 586 (2018) (citation omitted).            It requires “more than

bare suspicion” but “less than that evidence necessary to convict.”

Gray, 137 F.3d at 769 (internal quotations omitted).

      Hampshire listed the following “facts establishing probable

cause” in his search warrant application (Doc. 140-12 at 7-9):

  •   Nine riding lawn mowers were reported stolen from Scott’s

      Tractor on August 21, 2016.



                                     88



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 88 of 112
  •   On September 19, White sold one of the mowers that had been

      reported stolen from Scott’s Tractor to the Terrys, who picked

      up the mower from White’s house.

  •   When the Terrys inspected the lawn mower the next day, they

      noted the VIN was missing and the mower displayed 2.0 hours,

      which was fewer than the 18 hours White advertised.

  •   The VIN White provided to the Terrys was connected to a mower

      sold in New York “just days before” this sale.

  •   The Terrys discovered the actual VIN for the mower which

      matched the VIN for one stolen from Scott’s Tractor.

  •   White did not provide the Terrys a bill of sale from when he

      purchased the mower.

  •   White did not report the mower as stolen even after the Terrys

      reported it to him as stolen.

  •   Hampshire visited Sedgefield Lawn and Garden and verified

      that the parking lot would not have fit a truck as described

      by White, and that the manager would not have allowed any

      such sales, thus negating the explanation offered by White.

  •   During his interview with Hampshire and Denny and in response

      to a question, White said he “was here to talk about the mower

      he stole” which he recanted “to say sold.”

      The Reidsville Defendants cite to several other facts that

would have been known to Hampshire and the other investigating


                                   89



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 89 of 112
officers prior to seeking the search warrant.                   These include the

inconsistent explanations White provided to both the Terrys and

Hampshire as to how he acquired the mower and why he was selling

it.     For example, White told the Terrys he purchased the mower

from a police officer (Docs. 140-10 at 5; 128-8 ¶ 5) but he told

Hampshire and Denny that he purchased the mower from a man “from

a John Deere that was closing up North” (Docs. 140-2 at 38:1-23;

140-8 at 32:9-21).        White posted on a Craigslist ad that he was

selling the mower because he was going through a divorce (Doc.

140-6 at 1), he told the Terrys that he had used the proceeds from

the sale to pay off debts (Docs. 140-10 at 9; 128-8 ¶ 18), and he

told Hampshire and Denny he was selling because the mower was too

big for his needs (Doc. 140-2 at 44:23-45:1).                   White texted the

Terrys a VIN that he said was from the bill of sale, but he did

not respond to their repeated requests for a copy.                  (Docs. 140-10

at    6-8;   128-8   ¶   6.)     In   addition     to   these    inconsistencies,

Hampshire felt that White was “excruciatingly vague” during their

November 2016 interview about how he purchased the mower.                      (Doc.

140-2 at 43:10-24.)            Although the Reidsville Defendants do not

discuss it, Hampshire knew from SBI Agent Denny that White had

frequent     communications       with   Jeffrey    Strickland      in   the   days

surrounding the theft of the mowers from Scott’s Tractor and that

Strickland was under investigation by the SBI and BPD for a similar



                                         90



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 90 of 112
theft in Burlington. (Id. at 41:16-42:9; Doc. 127-5 ¶ 3.) 37

       In response, White makes a similar argument as he does with

GPD Detective Schwochow -- that the Reidsville Defendants “fail to

acknowledge the multiple exculpatory facts known by the Reidsville

Defendants pursuant to which no reasonable officer could have

believed probable cause existed.”               (Doc. 151 at 7.)       Specifically,

White argues that many of the facts that purport to establish

probable cause are either not suspicious or are inconsistent with

the    crimes     with    which    White   was    charged,      that   there      was   a

discrepancy with the VIN listed on DCSO Deputy Lilje’s report and

the actual VIN on the mower White sold the Terrys, and that there

was    evidence    that    Scott’s      Tractor    may    have     been   engaged       in

insurance fraud.         (Id. at 8-10.)         White also repeats his argument

that    in   his   search     warrant      application      Hampshire      attributed

misleading      statements        to   White    from    their     November   9,    2016

interview, which caused Judge Biggs to grant White’s motion to

suppress evidence in his federal case.                 (Id. at 10-11.)

       As to the first point, “probable cause does not require

officers     to    rule    out     a   suspect’s       innocent    explanation      for

suspicious facts.”         See Wesby, 138 S. Ct. at 588 (rejecting such

a “divide-and-conquer approach” to probable cause).                       “[T]he fact



37
  Because Hampshire would not have been aware that it was Strickland who
delivered the mower to White’s house, as discussed in Part I.A., the
court will not consider Strickland’s delivery role for the probable cause
analysis.

                                           91



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 91 of 112
that any one fact . . . would not alone support a finding of

probable cause does not mean that probable cause was absent, since

an assessment of the presence of probable cause must be based on

the totality of the relevant circumstances.”         Sennett v. United

States, 667 F.3d 531, 536–37 (4th Cir. 2012) (alterations and

citation omitted).      Here, even if White may have had an innocent

explanation for providing different reasons for selling the mower

or even if he “may” have misread the number of hours on the mower,

(see Doc. 151 at 8), these inconsistencies, combined with the other

facts known to the officers, more than suffice under the totality

of the circumstances approach the Supreme Court mandates for

probable cause.   See Wesby, 138 S. Ct. at 588-89.

     As to the discrepancy between the VIN on Deputy Lilje’s report

and the actual VIN on the Terrys’ mower, it is not clear how that

discrepancy   negates    probable   cause.    Hampshire   believed    that

Deputy Lilje simply copied the wrong VIN from the NCIC system onto

his report because the VINs for all eight lawn mowers reported

stolen from Scott’s Tractor were recorded together.         (Docs. 140-2

at 60:3-11, 64:19-22; 140-3 at 2.)       Regardless, Hampshire received

evidence of the mower’s actual VIN from the Terrys, that VIN was

connected to a stolen mower from Scott’s Tractor, and it was that

number that he listed in his search warrant application.             (Doc.

140-12 at 8.)

     As to White’s suggestion about insurance fraud, as the court

                                    92



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 92 of 112
observed in discussing his malicious prosecution claim against

Schwochow, the law does not require investigating officers to

exhaust every possible lead during an investigation.                   See Munday,

848 F.3d at 254.      It is sufficient if the officers investigate and

establish facts that link a suspect to a crime.               See id.     In fact,

Hampshire did investigate the possibility that Scott’s Tractor was

engaged in insurance fraud.             (Doc. 140-2 at 45:17-47:16.)             He

discussed the possibility with Coates and Denny, contacted the

North     Carolina    Department        of    Insurance,     which     opened     an

investigation,       and    contacted    the    Rockingham     County     district

attorney who declined to prosecute.                (Id.)     This is far from

ignoring exculpatory evidence that can negate probable cause.                    Cf.

Clipper v. Takoma Park, Md., 876 F.2d 17, 19-20 (4th Cir. 1989)

(affirming a jury award on a § 1983 unlawful arrest claim after

plaintiff was misidentified as a bank robber when police failed to

pursue multiple leads, including reviewing photographs of the

robbery,    while    also    noting,    “We    would   not   suggest    that    [the

officer’s] failure to investigate the leads that Clipper provided

was, in itself, sufficient to negate probable cause”). 38


38
  Clipper is the lone case White cites for the proposition that a failure
to investigate, when combined with other factors, can negate probable
cause. (Doc. 151 at 7.) This is true so far as it goes. However, this
court distinguished that case more fully in its prior opinion:

       In Clipper, law enforcement mis-identified plaintiff as a
       bank robber based on a witness description and the fact that
       an accomplice was the plaintiff’s son-in-law who used a car


                                         93



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 93 of 112
     As to White’s final point, as the court previously stated,

“[e]ven excising [this] statement . . . probable cause still

existed for the warrant” for the reasons discussed at length

already.   White, 408 F. Supp. 3d at 698.

     In sum: It is undisputed that White sold the Terrys a lawn

mower that had been reported stolen.         The theft occurred on the

night of August 21 from Scott’s Tractor in Reidsville, and White

purchased the mower three days later and sold it on September 19.

When requested by the Terrys, White falsely provided a VIN that

did not match the mower he sold to them but in fact matched a mower

that had been sold in New York several days prior.             There were

also substantial inconsistencies in White’s stories about the sale

with the Terrys, including who White purchased the mower from, and



     registered to plaintiff.     However, the only officer who
     observed the robbery failed to make a positive identification
     to the arresting officer, and police failed to pursue and
     follow up on multiple leads, including reviewing the bank
     video of the robbery, that, taken together, provided ample
     evidence that plaintiff was not the robber.        The Fourth
     Circuit upheld the jury’s verdict, on a deferential
     sufficiency of evidence standard, finding the police had
     violated plaintiff's due process rights. Id. at 19 n.*. In
     so doing, however, the court was careful to say that it “would
     not suggest that [officer] Starkey’s failure to investigate
     the leads that Clipper provided was, in itself, sufficient to
     negate probable cause.” Id. at 20.

White, 408 F. Supp. 3d at 710–11. The court repeats its conclusion on
the facts as they related to the Reidsville Defendants at this juncture:
“Here, by contrast, there was ample probable cause to support the arrest
warrant that White knowingly possessed a stolen mower and sold it under
the false pretense that it was his. The search warrant affidavit,
including the information provided by the Terrys, provided probable
cause.” Id. at 711.

                                    94



   Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 94 of 112
demonstrably false statements about why he was selling and how

long the mower had been used.       White further never provided a bill

of sale despite the Terrys’ several requests and despite claiming

to provide a VIN from a bill of sale.               White, a police officer,

did not report the mower as stolen when the Terrys alerted him to

this fact.    The location where White claimed he purchased the

mower, in a retailer’s parking lot, was not large enough for the

sale he described, and the retailer, who Hampshire interviewed,

stated he would never have permitted such a sale.                           During the

relevant   period,   White   had    also      communicated           frequently    with

Strickland, who was under investigation by the SBI and BPD for a

similar theft of John Deere equipment in Burlington.                    These highly

incriminating facts provide more than ample probable cause to

support White’s arrest and the search of his residence for evidence

that he knowingly possessed a stolen mower and sold it under false

pretenses.

      Because there was probable cause to support the Reidsville

Defendants’ investigation, White cannot establish a violation of

his   constitutional   rights      to   sustain         a    claim    for    municipal

liability under § 1983.        The Reidsville Defendants’ motion for

summary judgment as to this claim will therefore be granted.

                b.     Section 1983 Individual Capacity Claims

      White next alleges that Hampshire and Coates, acting in their

individual   capacities,     deprived        him   of       his   Fourth    and   Fifth

                                        95



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 95 of 112
Amendment rights. 39     (Doc. 81 ¶¶ 146-158.)

       White does not make clear the nature of the constitutional

violations he alleges occurred.         He captions this cause of action

“violation of 1983” but, as Defendants correctly point out (Doc.

140 at 17), “Section 1983 is not itself a source of substantive

rights, but merely provides a method for vindicating federal rights

elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271 (1994)

(quotations and citation omitted).            White also makes numerous

references to “RPD policies and [North Carolina] statutes,” (e.g.,

Doc. 81 ¶ 149), but § 1983 is generally limited to vindicating

federal rights, not state and local policies.                See Lugar v.

Edmondson Oil Co., 457 U.S. 922, 924 (1982) (Section 1983 “provides

a remedy for deprivations of rights secured by the Constitution

and laws of the United States”) (emphasis added); Collins v. City

of Harker Heights, Tex., 503 U.S. 115, 119 (1992) (Section 1983

“does not provide a remedy for abuses that do not violate federal

law”).

       The parties appear to interpret this claim as a violation of

White’s Fourth and Fourteenth Amendment rights stemming from an

allegedly unlawful search without probable cause, in part based on

the allegation that Hampshire, as approved by Coates, improperly



39
  As with his official capacity § 1983 claims, White’s Fifth Amendment
due process claims will be construed as Fourteenth Amendment due process
claims.


                                      96



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 96 of 112
included in his search warrant application the misrepresentation

that White admitted to stealing the mower.              (Docs. 81 ¶ 154; 140

at 27; 151 at 12.)

       However, even viewing the facts in the light most favorable

to White and assuming Hampshire intentionally or recklessly misled

the    magistrate    about   what   White   said   at   their   November   2016

meeting, 40 that fact would not establish a constitutional violation

so long as probable cause otherwise existed for the search of

White’s house.      See Miller, 475 F.3d at 630–31 (construing Franks

v. Delaware, 438 U.S. 154 (1978), and concluding: “An investigation

need not be perfect, but an officer who intentionally or recklessly

puts lies before a magistrate, or hides facts from him, violates

the Constitution unless the untainted facts themselves provide

probable cause.”).       For reasons discussed at length in addressing

the official capacity § 1983 claims, the court finds that probable

cause existed for the search warrant even without the misleading

statement.     Seeing no other apparent basis for a § 1983 claim, the

court will grant the Reidsville Defendants’ motion for summary

judgment.

                    c.   Malicious Prosecution

       White names Hampshire and the City of Reidsville in his




40
  Both Hampshire and Denny continue to contend that they both construed
White’s statement as admitting he knew the mower was stolen.     (Docs.
140-2 at 38:1-3, 42:16-43:7; 140-8 at 171:12-172:22.)

                                      97



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 97 of 112
malicious prosecution claim.     (Doc. 81 ¶¶ 183-93.)

     White has indicated in the case caption that the Defendants

are sued in both their individual and official capacities, and he

seeks compensatory and punitive damages.         So, as it did in its

prior opinion regarding other Defendants, the court construes

White to have sued Hampshire in both his official and individual

capacities.   See White, 408 F. Supp. 3d at 695-96.

     An official-capacity state-law claim against an individual

officer, however, is construed as a claim against the municipality

and is subject to the same jurisdictional rules as the suit against

the governmental entity.    See Meyer v. Walls, 489 S.E.2d 880, 888

(N.C. 1997); Mullis v. Sechrest, 495 S.E.2d 721, 725 (N.C. 1998)

(“[O]fficial-capacity suits are merely another way of pleading an

action   against   the   governmental     entity.”).      Thus,   if   the

governmental entity enjoys sovereign immunity and cannot be sued,

the state tort claims against the officers named in their official

capacities must likewise be dismissed.       Generally, a municipality

“is immune from torts committed by an employee carrying out a

governmental function” unless the municipality waives its immunity

by purchasing liability insurance.       Turner v. City of Greenville,

677 S.E.2d 480, 483 (N.C. Ct. App. 2009) (quotations omitted); see

also N.C. Gen. Stat. § 153A-435(a).        White has alleged that the

City of Reidsville has purchased liability insurance such that it

has waived sovereign immunity.          (Doc. 81 ¶ 29.)     The City of

                                   98



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 98 of 112
Reidsville has not contested this assertion, for example, by

providing its insurance policy.          So the court will proceed to the

merits of White’s claim.

       White’s malicious prosecution claim against the Reidsville

Defendants is subject to the same legal analysis as that described

previously for the same claim against the Greensboro Defendants,

and will not be repeated here.        An essential element of a malicious

prosecution claim is a want of probable cause, i.e., White must

show   that   Hampshire   and   the    City   of   Reidsville   instituted   a

criminal proceeding against White that lacked probable cause.            See

Moore, 476 S.E.2d at 421.       For reasons given above in addressing

White’s § 1983 claims, the court finds that probable cause existed

to support these Defendants’ search of White’s residence during

the investigation for felony charges of possession of stolen goods

and obtaining property under false pretenses. Therefore, the court

will grant the Reidsville Defendants’ motion for summary judgment

as to White’s malicious prosecution claim.

                 d.   Trespass

       White’s trespass claim against Hampshire and the City of

Reidsville is based on Hampshire’s entry into White’s garage while

attempting to conduct the knock and talk with GCSO Detective

Wilkins on November 2, 2016.          (Doc. 81 ¶¶ 210-217.)

       The Reidsville Defendants state, “Plaintiff does not specify

whether his trespass claim is brought against Sgt. Hampshire in

                                       99



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 99 of 112
his   official   or    individual    capacity”      and    address   only    the

individual capacity claim.        (Doc. 140 at 34.)         However, as noted

previously, the court construes White to have sued Hampshire in

both his official and individual capacities.                 Further, in his

response White reaffirms that he is suing each Reidsville Defendant

in their individual and official capacities.                (Doc. 151 at 1.)

Because a suit against an official in his official capacity is

considered a suit against the municipality, see Meyer, 489 S.E.2d

at 888, White in effect has alleged trespass claims against the

City of Reidsville and Hampshire in his individual capacity.

      As to the individual capacity claim against Hampshire, the

Reidsville Defendants argue that Hampshire is entitled to public

official immunity.      (Doc. 140 at 34-35.)          As discussed, public

official    immunity    applies     unless    the   official      “engaged   in

discretionary    actions   which    were     allegedly:     (1)   corrupt;   (2)

malicious; (3) outside of and beyond the scope of his duties; (4)

in bad faith; or (5) willful and deliberate.”               Smith, 608 S.E.2d

at 411.    “The public immunity doctrine protects public officials

from individual liability for negligence in the performance of

their governmental or discretionary duties.”              Campbell, 576 S.E.2d

at 730.    Police officers are public officials who “enjoy absolute

immunity from personal liability for their discretionary acts done

without corruption or malice.”        Schlossberg, 540 S.E.2d at 56.

      White argues that public official immunity is “generally”

                                     100



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 100 of 112
only available to torts alleging mere negligence, and because

trespass is an intentional tort Hampshire is not entitled to public

official immunity.       (Doc. 151 at 16.)           However, North Carolina

courts have applied public official immunity to trespass claims.

See, e.g., Campbell, 576 S.E.2d at 730; Hope v. Hope, 595 S.E.2d

238 (N.C. Ct. App. 2004) (trespass to the person); Lineberger v.

Yang, No. 514CV137, 2016 WL 5928816, at *8 (W.D.N.C. Oct. 11, 2016)

(interpreting North Carolina law and concluding, “The doctrine of

public   official    specifically    applies         to   torts   sounding   in

trespass,    malicious   prosecution,     and    false       arrest”).    North

Carolina courts are split on whether public official immunity

applies to intentional torts and generally hold that the immunity

does not apply only in those intentional torts where “malice

encompasses intent.”      Maney v. Fealy, 69 F. Supp. 3d 553, 564-65

(M.D.N.C. 2014).     This reading of the case law in North Carolina

reconciles the fact that North Carolina courts at times do apply

public official immunity to intentional torts and squares that

fact with the underlying justification for the doctrine: “As long

as a public officer lawfully exercises the judgment and discretion

with which he is invested by virtue of his office, keeps within

the scope of his official authority, and acts without malice or

corruption, he is protected from liability.”                Smith v. State, 222

S.E.2d 412, 430 (N.C. 1976).

     Here,    the   record   is   “devoid       of    any    evidence    showing

                                    101



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 101 of 112
maliciousness or corruption” by Hampshire.                See Campbell, 576

S.E.2d at 730.           The complaint does not allege any corrupt or

malicious acts.          And the most that White argues is that this

trespass is “part and parcel” of White’s malicious prosecution

claim.    (Doc. 151 at 16.)           However, for the reasons given, the

court is dismissing that claim because Hampshire had probable cause

to obtain a warrant to search White’s house as part of his

investigation into the theft of the lawn mowers. “Mere allegations

of malice without more are insufficient to overcome a motion for

summary judgment.”         Hope, 595 S.E.2d at 238 (citation omitted).

There    is   no   factual    basis    to   conclude   that   Hampshire     acted

maliciously in entering White’s open garage door and knocking on

the house door while attempting to conduct an otherwise lawful

knock and talk.          Accordingly, the court finds that Hampshire is

entitled to public official immunity, and Defendants’ motion will

be granted as to White’s trespass claim again Hampshire in his

individual capacity.

      As to the trespass claim against the City of Reidsville,

because White contends that the City of Reidsville has waived

sovereign     immunity,      and   Reidsville    has    not   contested     this

assertion, the court will proceed to its merits.

      North Carolina courts have upheld the use of knock and talks

as an appropriate investigative tool.             “Law enforcement officers

are   permitted     to    travel   wherever    the   occupants   of   the    home

                                        102



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 102 of 112
implicitly permit public access in order to conduct ‘knock and

talk’ investigations.”     State v. Welch, 803 S.E.2d 871 (N.C. Ct.

App. 2017) (citing State v. Grice, 767 S.E.2d 312, 317 (N.C.

2015)).   During a knock and talk, the officer “is permitted to

approach any door that a ‘reasonably respectful citizen unfamiliar

with the home’ would believe appropriate.”        Id. (quoting State v.

Huddy, 799 S.E.2d 650, 654 (N.C. Ct. App. 2017) (citing Florida v.

Jardines, 569 U.S. 1, 8 n.2 (2013)).

     Here, White raises no issue with Hampshire’s approach to the

front door of his house to conduct the knock and talk.         See Huddy,

799 S.E.2d at 654 (“[O]fficers are permitted to approach the front

door of a home, knock, and engage in consensual conversation with

the occupants.      Put another way, law enforcement may do what

occupants of a home implicitly permit anyone to do, which is

‘approach the home by the front path, knock promptly, wait briefly

to be received, and then (absent invitation to linger longer)

leave.’”) (quoting Jardines, 569 U.S. at 8) (citation omitted).

     White does contend that Hampshire trespassed in entering his

garage.   On this record, there is at least a disputed question of

fact as to whether a “reasonably respectful citizen unfamiliar

with the home” would believe it appropriate, upon no answer at the

front door, to walk through White’s open garage door and knock on

an interior door.   Cf. Grice, 767 S.E.2d at 314-15 (officers could

lawfully approach and knock on side door when front door was

                                   103



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 103 of 112
inaccessible, covered with plastic, and obscured by furniture).

The closest example Defendants cite is Welch, an unpublished

opinion by the North Carolina Court of Appeals that upheld an

officer’s knocking on a door inside an open garage bay.            Welch,

803 S.E.2d at 871.     But in that case, the officer had reason to

believe the occupant of the home had just arrived and had himself

accessed the home through that same door.          Id.   Further, as an

unpublished state appeals court case, Welch is not controlling

authority, see State v. Mabry, 720 S.E.2d 697, 702 (N.C. Ct. App.

2011), and this court “should not create or expand a state’s public

policy” in predicting how North Carolina courts would ultimately

decide this issue, see Time Warner, 506 F.3d at 314 (alterations

omitted).

     Hampshire says he entered the garage to knock on the door to

the house because he noticed cobwebs on the front door, in his

experience many people use a side door as their normal means of

entry, and he observed a “clear path to the door” inside the

garage.     (Doc. 140-2 at 79:18-80:5.)      According to the Whites,

they not ordinarily use the garage door to enter or exit their

home.     (Docs. 151-1 at 110:23-24; 151-2 at 77:3-6.)        The garage

door that Hampshire entered did not face the street; it faced to

the side, away from the front door.       (Doc. 140-2 at 78:5-11; see

Doc. 140-12 at 3.)      While it is unclear how far back into the

garage the door to the house was, it was at least several feet

                                   104



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 104 of 112
back and Hampshire had to pass “a lot of things” laying on the

garage floor to access the door.               (Doc. 140-2 at 82:23-83:13.)

        Again, there is at least a genuine dispute, on the facts of

this case, as to whether a reasonable officer would believe it

appropriate       to       knock   on    the     door     inside    White’s    garage.

Accordingly, the court will deny the motion for summary judgment

as to White’s trespass claim against the City of Reidsville.                         See

Campbell, 576 S.E.2d at 729 (“If there are genuine issues of

historical       fact       respecting     the     officer’s        conduct    or    its

reasonableness under the circumstances, summary judgment is not

appropriate, and the issue must be reserved for trial.”) (citation

omitted). 41

                      e.     North Carolina Constitutional Violations

        White    alleges      in   the     alternative       that    all     Defendants

“violated [his] rights under the North Carolina Constitution.”

(Doc. 81 ¶ 248.)              Specifically, he alleges that the City of

Reidsville,      Hampshire,        and   Coates     violated       his   rights     under

Article 1 § 19 by depriving him of his liberty and property,

arresting       him    without     cause   and     with    the     support    of    false

statements, and causing search warrants to be issued based on false


41
    The criminal cases the Reidsville Defendants rely on are
distinguishable, as the trial court is obliged to find certain facts by
a preponderance of evidence before making the legal determination whether
an officer’s conduct was reasonable under the Fourth Amendment.       See
Huddy, 799 S.E.2d at 654; United States v. Adkinson, 191 F. Supp. 3d
565, 568 (E.D. Va. 2016) (“In deciding a motion to suppress, the district
court is empowered to make findings of fact, and conclusions of law.”)

                                           105



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 105 of 112
statements.     (Id. ¶ 249.)     He also alleges that Reidsville and

Hampshire violated his rights under Article I, § 27 by requiring

excessive bail.      (Id. ¶ 252.)

     “[A] direct cause of action under the State Constitution is

permitted only ‘in the absence of an adequate state remedy.’”

Davis v. Town of S. Pines, 449 S.E.2d 240, 247 (N.C. Ct. App. 1994)

(quoting Corum v. Univ. of N.C. ex rel. Bd. of Governors, 413

S.E.2d 276, 289 (N.C. 1992)).        Thus, the availability of a direct

cause of action under the North Carolina Constitution depends on

the injury White seeks to be remedied, and whether a state-law

claim is available to him.           Notably, an adequate state remedy

refers to the “possibility of relief,” and it is not necessary

that a plaintiff prevail on his other state-law claims.                 Craig ex

rel. Craig v. New Hanover Cnty. Bd. of Educ., 678 S.E.2d 351, 355

(N.C. 2009).        Furthermore, “the affirmative defense of public

official     immunity   does   not     render     common   law   tort    claims

inadequate” for purposes of this consideration.              DeBaun v. Kuszaj,

767 S.E.2d 353, 357 (N.C. Ct. App. 2014).

     White    has    alleged   state     claims    against    the   Reidsville

Defendants for his injuries: malicious prosecution and trespass,

and conspiracy to commit the same.              Accordingly, White has an

adequate state remedy for the injuries he has suffered. Therefore,

his claims under the North Carolina Constitution against the

Reidsville Defendants will be dismissed.            See White, 408 F. Supp.

                                       106



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 106 of 112
3d at 715 (dismissing the same North Carolina Constitution claims

against the Burlington Defendants because White had had an adequate

state   remedy);    Jones   v.    Harrison,     No.   4:12-CV-90-D,    2014    WL

3644706, at *6 (E.D.N.C. July 22, 2014) (dismissing claims brought

under Article I, §§ 19 and 27 of the North Carolina Constitution

where plaintiff had adequate state remedies even though the state-

law claims were also dismissed).

                   f.    Conspiracy

     Finally, White brings the same civil conspiracy claim against

the Reidsville Defendants as he does against the other Defendants.

Specifically,      he   alleges   that   all    Defendants,   including       all

Reidsville Defendants, “entered into an agreement and conspiracy

whereby they would prosecute Plaintiff for charges that lacked

probable cause” because they either held “personal ill will towards

Plaintiff” or “desired to advance their careers at all costs.”

(Doc. 81 ¶¶ 256-57.)

     As discussed in addressing this same claim against the other

remaining   Defendants,      because     a     conspiracy   claim     alone    is

insufficient to impose civil liability, the Defendants subject to

a conspiracy claim must also have caused an injury pursuant to a

wrongful act in furtherance of the conspiracy. See Krawiec, 811

S.E.2d at 550-51.         Thus, the claims the court considers when

analyzing White’s conspiracy claims are the state claims that

survive Defendants’ motion for summary judgment.              Here, the only

                                      107



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 107 of 112
remaining claim is a trespass claim against the City of Reidsville.

But under North Carolina law, municipalities cannot ordinarily be

a party to a conspiracy.            See White, 408 F. Supp. 3d at 715-16

(citing Houpe v. City of Statesville, 497 S.E.2d 82, 93–94 (N.C.

Ct. App. 1998)). For that reason, White’s conspiracy claim against

the City of Reidsville will be dismissed.              See id. at 716 & n.30

(dismissing conspiracy claim against City of Burlington and noting

that the City of Reidsville would likely benefit from the same

analysis). Because there are no remaining state-law claims against

an    individual     Reidsville     Defendant,     White’s    conspiracy   claims

against Hampshire and Coates will also be dismissed. 42

                5.   City of Burlington

        Defendant City of Burlington moves for summary judgment as to

the sole remaining claim against it -- a North Carolina state-law

claim     for    civil   trespass   on   a    respondeat     superior   theory   of

liability.       (Doc. 126.)   The gist of this claim is that BPD Officer

Victoria Underwood was unlawfully present during the March 6 search

of White’s home.         (Doc. 127-14 ¶¶ 5-6.)        Burlington argues that

this remaining claim is barred by the doctrine of governmental

immunity.        (Doc. 127 at 9-12.)         White responds that “he does not

intend to file a response to the motion for summary judgment filed



42
  As with the other Defendants, White has also not come forward with any
evidence for his allegations that the Reidsville Defendants pursued
charges against him due to “personal ill will” or out of a “desire[] to
advance their careers at all costs.” (Doc. 81 ¶ 256.)

                                         108



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 108 of 112
by    Defendant      City   of   Burlington    based   on   its     defense     [of]

sovereign/governmental immunity.”             (Doc. 149.)         While the court

can regard White to have conceded the issue, a review of the record

confirms      the    appropriateness    of     judgment     for    the   City    of

Burlington.

        “In North Carolina, governmental immunity serves to protect

a municipality . . . from suits arising from torts committed while

the officers or employees are performing a governmental function.”

Schlossberg, 540 S.E.2d at 52.          Law enforcement is a governmental

function.      Id.     This immunity is absolute unless a municipality

has consented to being sued or has otherwise waived its immunity.

Id.      A city may waive its governmental immunity by purchasing

liability insurance, but waiver is only to the extent that the

city is indemnified by its purchase of insurance.                 Id. at 53; N.C.

Gen. Stat. § 160A-485(a).

        Here, the undisputed facts show that Underwood was acting in

her official capacity as a law enforcement officer when she was

present during the search of White’s house, and her actions thereby

constitute      a    governmental    function.         Further,      Burlington’s

insurance policy during the relevant time states that it “applies

to the tort liability . . .            only to the extent that such tort

liability is not subject to any defense of governmental immunity

under North Carolina law” and the purchase of the policy “is not

a waiver, under North Carolina General Statutes Section 160A-485

                                       109



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 109 of 112
or    North    Carolina   General    Statute   Section     153A-435   or    any

amendments to those sections, of any governmental immunity that

would be available to any insured had you not purchased this

policy.”       (Docs. 127-16 ¶¶ 9-10; 127-17 at 16.)

        Accordingly, because the City of Burlington has not waived

its governmental immunity, that immunity serves to bar White’s

trespass claim against it.          The court will therefore grant the

City of Burlington’s unopposed motion for summary judgment.                (Doc.

127.)

III. CONCLUSION

        For the reasons stated, White’s federal complaint -- which

alleged 17 causes of action against 24 defendants across four law

enforcement agencies – now proceeds as to only three state-law

trespass claims: against Stalls, the City of Reidsville, and the

Greensboro Search Officers.

        IT IS THEREFORE ORDERED that the pending motions are GRANTED

IN PART and DENIED IN PART as follows:

              1.   Defendants’      joint   motion    to    exclude    expert

testimony or evidence (Doc. 117) is GRANTED IN PART AND DENIED IN

PART, subject to Defendants’ right to challenge any proposed

testimony at a later date. White will be permitted the opportunity

to file an expert report for Anita Holder within 30 days in

compliance with the limitations set forth herein, after which



                                      110



     Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 110 of 112
Defendants will have 45 days from the service of the report to

depose and/or challenge her proposed testimony.

          2.      Defendant James Hinson, Jr.’s motion to seal (Doc.

105) is DENIED.     Docket Entry 103-6 is unsealed.        Hinson has 20

days to withdraw Docket Entry 103-5 and his pending motion to seal,

otherwise, Docket Entry 103-5 will also be unsealed.

          3.      Defendant Guilford County Sheriff’s Office’s motion

to seal (Doc. 130) is DENIED.

          4.      Defendant Greensboro Police Department’s motion to

seal (Doc. 138) is GRANTED.

          5.      Plaintiff William Z. White’s motion to seal (Doc.

153) is DENIED.

          6.      Defendant Guilford County Sheriff’s Office’s motion

for summary judgment (Doc. 128) is DENIED as to the state-law

trespass claim against Defendant James Stalls (Tenth Cause of

Action), but is otherwise GRANTED as to all other remaining claims,

which are DISMISSED WITH PREJUDICT.

          7.      Defendant Greensboro Police Department’s motion for

summary judgment (Doc. 136) is DENIED as to the state-law trespass

claim against Defendants Raines, Barham, Williamson, Lowe, Sigmon,

Schwochow, and Albert (Eleventh Cause of Action), but is otherwise

GRANTED as to all other remaining claims, which are DISMISSED WITH

PREJUDICE.

          8.      Defendant James Hinson, Jr.’s motion for summary

                                   111



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 111 of 112
judgment (Doc. 102) is GRANTED, and White’s § 1983 unconstitutional

seizure claim against him is DISMISSED WITH PREJUDICE.

          9.     Defendant Reidsville Police Department’s motion for

summary judgment (Doc. 131) is DENIED as to the state-law trespass

claim against the City of Reidsville (Twelfth Cause of Action),

but is otherwise GRANTED as to all other remaining claims, which

are DISMISSED WITH PREJUDICE.

          10.    Defendant City of Burlington’s motion for summary

judgment (Doc. 126) is GRANTED, and White’s state-law trespass

claim against it is DISMISSED WITH PREJUDICE.




                                            /s/   Thomas D. Schroeder
                                         United States District Judge

March 31, 2021




                                   112



  Case 1:18-cv-00969-TDS-LPA Document 160 Filed 03/31/21 Page 112 of 112
